UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00816 AMERICAN CENTURY MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 07-31-2010 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Balanced Fund July 31, 2010 Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value COMMON STOCKS—61.0% AEROSPACE & DEFENSE—1.3% Boeing Co. (The) L-3 Communications Holdings, Inc. Northrop Grumman Corp. Raytheon Co. AIR FREIGHT & LOGISTICS—0.4% United Parcel Service, Inc., Class B AUTO COMPONENTS—0.3% TRW Automotive Holdings Corp.(1) AUTOMOBILES—0.4% Ford Motor Co.(1) BEVERAGES—0.7% Coca-Cola Co. (The) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. BIOTECHNOLOGY—1.5% Amgen, Inc.(1) Biogen Idec, Inc.(1) Cephalon, Inc.(1) Cubist Pharmaceuticals, Inc.(1) CAPITAL MARKETS—1.5% Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc.(1) Legg Mason, Inc. CHEMICALS—1.0% Ashland, Inc. Cytec Industries, Inc. Lubrizol Corp. OM Group, Inc.(1) Sherwin-Williams Co. (The) Valspar Corp. W.R. Grace & Co.(1) COMMERCIAL BANKS—1.8% BB&T Corp. KeyCorp PNC Financial Services Group, Inc. Regions Financial Corp. Toronto-Dominion Bank (The) U.S. Bancorp. Wells Fargo & Co. Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value COMMERCIAL SERVICES & SUPPLIES—0.1% R.R. Donnelley & Sons Co. Republic Services, Inc. Waste Management, Inc. COMMUNICATIONS EQUIPMENT—0.8% Arris Group, Inc.(1) Cisco Systems, Inc.(1) CommScope, Inc.(1) Harris Corp. Plantronics, Inc. Tellabs, Inc. COMPUTERS & PERIPHERALS—3.1% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., ClassA(1) SanDisk Corp.(1) Seagate Technology(1) Synaptics, Inc.(1) Western Digital Corp.(1) CONSTRUCTION & ENGINEERING—0.6% EMCOR Group, Inc.(1) Shaw Group, Inc. (The)(1) URS Corp.(1) CONSUMER FINANCE—0.4% American Express Co. AmeriCredit Corp.(1) Cash America International, Inc. CONTAINERS & PACKAGING—0.1% Graphic Packaging Holding Co.(1) Rock-Tenn Co., ClassA DIVERSIFIED CONSUMER SERVICES—0.3% Career Education Corp.(1) Corinthian Colleges, Inc.(1) ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES—2.4% Bank of America Corp. JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—1.7% AT&T, Inc. Verizon Communications, Inc. Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value ELECTRIC UTILITIES—0.5% Entergy Corp. Exelon Corp. NextEra Energy, Inc. ELECTRICAL EQUIPMENT(2) General Cable Corp.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.6% Anixter International, Inc.(1) Celestica, Inc.(1) Tech Data Corp.(1) Tyco Electronics Ltd. Vishay Intertechnology, Inc.(1) Vishay Precision Group, Inc.(1) ENERGY EQUIPMENT & SERVICES—0.9% Complete Production Services, Inc.(1) National Oilwell Varco, Inc. Oil States International, Inc.(1) Schlumberger Ltd. Transocean Ltd.(1) FOOD & STAPLES RETAILING—0.5% Safeway, Inc. Wal-Mart Stores, Inc. FOOD PRODUCTS—2.2% ConAgra Foods, Inc. Corn Products International, Inc. Del Monte Foods Co. Dole Food Co., Inc.(1) Hershey Co. (The) Kellogg Co. Mead Johnson Nutrition Co. Sara Lee Corp. Tyson Foods, Inc., ClassA GAS UTILITIES—0.2% Nicor, Inc. ONEOK, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—0.5% Becton, Dickinson & Co. C.R. Bard, Inc. Hospira, Inc.(1) Medtronic, Inc. STERIS Corp. HEALTH CARE PROVIDERS & SERVICES—1.8% Cardinal Health, Inc. Health Net, Inc.(1) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Humana, Inc.(1) Magellan Health Services, Inc.(1) UnitedHealth Group, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE—0.5% McDonald's Corp. Panera Bread Co., ClassA(1) Starbucks Corp. HOUSEHOLD DURABLES—0.1% American Greetings Corp., ClassA Harman International Industries, Inc.(1) HOUSEHOLD PRODUCTS—1.4% Colgate-Palmolive Co. Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.9% Constellation Energy Group, Inc. Mirant Corp.(1) NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—1.1% 3M Co. Carlisle Cos., Inc. General Electric Co. INSURANCE—3.1% ACE Ltd. Allied World Assurance Co. Holdings Ltd. American Financial Group, Inc. Arch Capital Group Ltd.(1) Berkshire Hathaway, Inc., ClassB(1) Chubb Corp. (The) Endurance Specialty Holdings Ltd. Horace Mann Educators Corp. Principal Financial Group, Inc. Protective Life Corp. Prudential Financial, Inc. Travelers Cos., Inc. (The) INTERNET SOFTWARE & SERVICES—1.0% AOL, Inc.(1) EarthLink, Inc. Google, Inc., ClassA(1) IT SERVICES—2.8% Accenture plc, ClassA Acxiom Corp.(1) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Automatic Data Processing, Inc. Computer Sciences Corp. Convergys Corp.(1) International Business Machines Corp. NeuStar, Inc., ClassA(1) Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS—0.5% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES—0.2% Bruker Corp.(1) MACHINERY—1.9% Briggs & Stratton Corp. Caterpillar, Inc. Cummins, Inc. Deere & Co. Mueller Industries, Inc. Oshkosh Corp.(1) Timken Co. MEDIA—1.5% Comcast Corp., ClassA DirecTV, ClassA(1) Discovery Communications, Inc., ClassA(1) Liberty Media Corp. - Starz, SeriesA(1) Scholastic Corp. Time Warner, Inc. METALS & MINING—1.3% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Reliance Steel & Aluminum Co. MULTILINE RETAIL—1.0% Big Lots, Inc.(1) Dillard's, Inc., ClassA Dollar Tree, Inc.(1) Macy's, Inc. Target Corp. MULTI-UTILITIES—0.9% DTE Energy Co. Integrys Energy Group, Inc. OFFICE ELECTRONICS—0.1% Xerox Corp. OIL, GAS & CONSUMABLE FUELS—5.7% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. Cimarex Energy Co. Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value ConocoPhillips Exxon Mobil Corp. Murphy Oil Corp. Occidental Petroleum Corp. World Fuel Services Corp. PAPER & FOREST PRODUCTS—0.1% International Paper Co. PHARMACEUTICALS—3.8% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Pharmaceuticals Holdings, Inc.(1) Forest Laboratories, Inc.(1) Johnson & Johnson King Pharmaceuticals, Inc.(1) Merck & Co., Inc. Pfizer, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) —0.2% Annaly Capital Management, Inc. Boston Properties, Inc. CBL & Associates Properties, Inc. Equity LifeStyle Properties, Inc. Mid-America Apartment Communities, Inc. Simon Property Group, Inc. ROAD & RAIL—0.3% CSX Corp. Norfolk Southern Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.1% Advanced Micro Devices, Inc.(1) Broadcom Corp., ClassA Intel Corp. LSI Corp.(1) Micron Technology, Inc.(1) RF Micro Devices, Inc.(1) Texas Instruments, Inc. SOFTWARE—2.5% Fair Isaac Corp. Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Quest Software, Inc.(1) Symantec Corp.(1) Synopsys, Inc.(1) SPECIALTY RETAIL—1.5% Advance Auto Parts, Inc. Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value AutoZone, Inc.(1) Gap, Inc. (The) Home Depot, Inc. (The) PetSmart, Inc. Rent-A-Center, Inc.(1) Ross Stores, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.1% Jones Apparel Group, Inc. TOBACCO—0.8% Altria Group, Inc. Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $264,362,013) CORPORATE BONDS—10.8% AEROSPACE & DEFENSE—0.4% Honeywell International, Inc., 5.30%,3/15/17(3) Honeywell International, Inc., 5.30%,3/1/18(3) L-3 Communications Corp., 5.875%,1/15/15(3) Lockheed Martin Corp., 5.50%,11/15/39(3) United Technologies Corp., 6.05%,6/1/36(3) United Technologies Corp., 5.70%,4/15/40(3) AUTOMOBILES—0.1% American Honda Finance Corp., 2.375%,3/18/13(3)(4) Daimler Finance N.A. LLC, 5.875%,3/15/11(3) Nissan Motor Acceptance Corp., 3.25%,1/30/13(3)(4) BEVERAGES—0.3% Anheuser-Busch InBev Worldwide, Inc., 3.00%,10/15/12(3) Anheuser-Busch InBev Worldwide, Inc., 6.875%,11/15/19(4) Anheuser-Busch InBev Worldwide, Inc., 5.00%,4/15/20(3)(4) Dr Pepper Snapple Group, Inc., 6.82%,5/1/18(3) SABMiller plc, 6.20%,7/1/11(3)(4) CAPITAL MARKETS—0.8% Credit Suisse (New York), 5.00%,5/15/13(3) Credit Suisse (New York), 5.50%,5/1/14(3) Credit Suisse (New York), 5.30%,8/13/19(3) Credit Suisse AG, 5.40%,1/14/20(3) Deutsche Bank AG (London), 4.875%,5/20/13(3) Deutsche Bank AG (London), 3.875%,8/18/14(3) Goldman Sachs Group, Inc. (The), 6.00%,5/1/14(3) Goldman Sachs Group, Inc. (The), 7.50%,2/15/19(3) Jefferies Group, Inc., 8.50%,7/15/19(3) Morgan Stanley, 4.20%,11/20/14(3) Morgan Stanley, 6.625%,4/1/18(3) Morgan Stanley, 5.625%,9/23/19(3) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value UBS AG (Stamford Branch), 5.875%,12/20/17(3) CHEMICALS—0.1% CF Industries, Inc., 6.875%,5/1/18 Dow Chemical Co. (The), 8.55%,5/15/19(3) Rohm & Haas Co., 5.60%,3/15/13(3) COMMERCIAL BANKS—0.4% Barclays Bank plc, 5.00%,9/22/16(3) BB&T Corp., 5.70%,4/30/14(3) Fifth Third Bancorp., 6.25%,5/1/13(3) HSBC Bank plc, 3.50%,6/28/15(3)(4) HSBC Holdings plc, 6.80%,6/1/38(3) National Australia Bank Ltd., 3.75%,3/2/15(3)(4) PNC Bank N.A., 6.00%,12/7/17(3) PNC Funding Corp., 4.25%,9/21/15(3) SunTrust Bank, 7.25%,3/15/18(3) Wachovia Bank N.A., 4.80%,11/1/14(3) Wachovia Bank N.A., 4.875%,2/1/15(3) Wells Fargo & Co., 3.625%,4/15/15(3) Wells Fargo & Co., 5.625%,12/11/17(3) COMMERCIAL SERVICES & SUPPLIES—0.2% Allied Waste North America, Inc., 6.375%,4/15/11(3) Corrections Corp. of America, 6.25%,3/15/13(3) Republic Services, Inc., 5.50%,9/15/19(3)(4) Republic Services, Inc., 6.20%,3/1/40(3)(4) Waste Management, Inc., 6.125%,11/30/39(3) COMMUNICATIONS EQUIPMENT(2) Cisco Systems, Inc., 5.90%,2/15/39(3) CONSUMER FINANCE—0.4% American Express Centurion Bank, 5.55%,10/17/12(3) American Express Centurion Bank, 6.00%,9/13/17(3) American Express Co., 7.25%,5/20/14(3) Capital One Bank USA N.A., 8.80%,7/15/19(3) General Electric Capital Corp., 3.75%,11/14/14(3) General Electric Capital Corp., 3.50%,6/29/15(3) General Electric Capital Corp., 5.625%,9/15/17(3) General Electric Capital Corp., 6.00%,8/7/19(3) SLM Corp., 5.375%,1/15/13(3) CONTAINERS & PACKAGING—0.1% Ball Corp., 7.125%,9/1/16(3) Ball Corp., 6.75%,9/15/20(3) DIVERSIFIED FINANCIAL SERVICES—0.8% Arch Western Finance LLC, 6.75%,7/1/13(3) Bank of America Corp., 4.50%,4/1/15(3) Bank of America Corp., 6.50%,8/1/16(3) Bank of America Corp., 5.75%,12/1/17(3) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Bank of America N.A., 5.30%,3/15/17(3) Citigroup, Inc., 6.00%,12/13/13(3) Citigroup, Inc., 6.01%,1/15/15(3) Citigroup, Inc., 4.75%,5/19/15 Citigroup, Inc., 6.125%,5/15/18(3) Citigroup, Inc., 8.50%,5/22/19(3) JPMorgan Chase & Co., 4.65%,6/1/14(3) JPMorgan Chase & Co., 3.70%,1/20/15(3) JPMorgan Chase & Co., 6.00%,1/15/18(3) DIVERSIFIED TELECOMMUNICATION SERVICES—0.8% Alltel Corp., 7.875%,7/1/32(3) AT&T, Inc., 6.80%,5/15/36(3) AT&T, Inc., 6.55%,2/15/39(3) British Telecommunications plc, 5.95%,1/15/18(3) Cellco Partnership/Verizon Wireless Capital LLC, 8.50%,11/15/18(3) CenturyLink, Inc., 7.60%,9/15/39(3) Deutsche Telekom International Finance BV, 6.75%,8/20/18(3) Embarq Corp., 7.08%,6/1/16(3) Frontier Communications Corp., 8.50%,4/15/20(3)(4) Qwest Corp., 7.875%,9/1/11(3) Qwest Corp., 7.50%,10/1/14(3) SBA Telecommunications, Inc., 8.25%,8/15/19(3) Sprint Capital Corp., 7.625%,1/30/11(3) Telecom Italia Capital SA, 6.175%,6/18/14(3) Telecom Italia Capital SA, 7.00%,6/4/18(3) Telefonica Emisiones SAU, 5.88%,7/15/19(3) Verizon Communications, Inc., 6.40%,2/15/38(3) Verizon Communications, Inc., 7.35%,4/1/39(3) Windstream Corp., 7.875%,11/1/17(3) ELECTRIC UTILITIES—0.2% Carolina Power & Light Co., 5.15%,4/1/15(3) Cleveland Electric Illuminating Co. (The), 5.70%,4/1/17(3) Duke Energy Corp., 3.95%,9/15/14(3) Exelon Generation Co. LLC, 5.20%,10/1/19(3) FirstEnergy Solutions Corp., 6.05%,8/15/21(3) Florida Power Corp., 6.35%,9/15/37(3) Southern California Edison Co., 5.625%,2/1/36(3) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.1% Jabil Circuit, Inc., 7.75%,7/15/16(3) ENERGY EQUIPMENT & SERVICES—0.1% Weatherford International Ltd., 9.625%,3/1/19(3) FOOD & STAPLES RETAILING—0.4% CVS Caremark Corp., 6.60%,3/15/19(3) Kroger Co. (The), 6.40%,8/15/17(3) SYSCO Corp., 4.20%,2/12/13(3) Wal-Mart Stores, Inc., 5.875%,4/5/27(3) Wal-Mart Stores, Inc., 6.20%,4/15/38(3) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Wal-Mart Stores, Inc., 5.625%,4/1/40(3) FOOD PRODUCTS—0.2% Kellogg Co., 4.45%,5/30/16(3) Kraft Foods, Inc., 6.00%,2/11/13(3) Kraft Foods, Inc., 5.375%,2/10/20(3) Kraft Foods, Inc., 6.50%,2/9/40(3) Mead Johnson Nutrition Co., 3.50%,11/1/14(3) Ralcorp Holdings, Inc., 6.625%,8/15/39(3) HEALTH CARE EQUIPMENT & SUPPLIES—0.1% Baxter International, Inc., 5.90%,9/1/16(3) Baxter International, Inc., 5.375%,6/1/18(3) Covidien International Finance SA, 1.875%,6/15/13(3) HEALTH CARE PROVIDERS & SERVICES—0.2% Express Scripts, Inc., 5.25%,6/15/12(3) Express Scripts, Inc., 7.25%,6/15/19(3) Medco Health Solutions, Inc., 7.25%,8/15/13(3) HOTELS, RESTAURANTS & LEISURE—0.1% McDonald's Corp., 5.35%,3/1/18(3) Yum! Brands, Inc., 5.30%,9/15/19(3) HOUSEHOLD DURABLES—0.1% Jarden Corp., 8.00%,5/1/16 Toll Brothers Finance Corp., 6.75%,11/1/19(3) Whirlpool Corp., 8.60%,5/1/14(3) HOUSEHOLD PRODUCTS—0.1% Kimberly-Clark Corp., 6.125%,8/1/17(3) INDUSTRIAL CONGLOMERATES—0.1% General Electric Co., 5.00%,2/1/13(3) General Electric Co., 5.25%,12/6/17(3) Hutchison Whampoa International 09/16 Ltd., 4.625%,9/11/15(3)(4) INSURANCE—0.4% Allstate Corp. (The), 7.45%,5/16/19 American International Group, Inc., 8.25%,8/15/18(3) Hartford Financial Services Group, Inc. (The), 4.00%,3/30/15(3) Lincoln National Corp., 6.25%,2/15/20(3) MetLife Global Funding I, 5.125%,4/10/13(3)(4) MetLife, Inc., 6.75%,6/1/16(3) New York Life Global Funding, 4.65%,5/9/13(3)(4) Prudential Financial, Inc., 7.375%,6/15/19(3) Prudential Financial, Inc., 5.40%,6/13/35(3) Travelers Cos., Inc. (The), 5.90%,6/2/19(3) LEISURE EQUIPMENT & PRODUCTS(2) Hasbro, Inc., 6.35%,3/15/40(3) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value MACHINERY(2) Deere & Co., 5.375%,10/16/29(3) MEDIA—1.0% CBS Corp., 8.875%,5/15/19(3) CBS Corp., 5.75%,4/15/20(3) CBS Corp., 5.50%,5/15/33(3) Comcast Corp., 5.90%,3/15/16(3) Comcast Corp., 6.40%,5/15/38(3) Comcast Corp., 6.40%,3/1/40(3) DirecTV Holdings LLC, 3.55%,3/15/15(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 4.75%,10/1/14(3) DirecTV Holdings LLC/DirecTV Financing Co., Inc., 6.375%,6/15/15(3) Gannett Co., Inc., 9.375%,11/15/17(3)(4) Interpublic Group of Cos., Inc. (The), 10.00%,7/15/17(3) Lamar Media Corp., 9.75%,4/1/14(3) News America, Inc., 6.90%,8/15/39(3) Omnicom Group, Inc., 5.90%,4/15/16(3) Time Warner Cable, Inc., 5.40%,7/2/12(3) Time Warner Cable, Inc., 6.75%,7/1/18(3) Time Warner, Inc., 7.70%,5/1/32(3) Viacom, Inc., 6.25%,4/30/16(3) Viacom, Inc., 6.875%,4/30/36(3) Virgin Media Secured Finance plc, 6.50%,1/15/18(3)(4) METALS & MINING—0.4% Alcoa, Inc., 6.15%,8/15/20(5) AngloGold Ashanti Holdings plc, 5.375%,4/15/20(3) ArcelorMittal, 9.85%,6/1/19(3) Barrick Gold Corp., 6.95%,4/1/19 Freeport-McMoRan Copper & Gold, Inc., 8.375%,4/1/17(3) Newmont Mining Corp., 6.25%,10/1/39(3) Rio Tinto Finance USA Ltd., 5.875%,7/15/13(3) Teck Resources Ltd., 5.375%,10/1/15(3) Teck Resources Ltd., 10.75%,5/15/19(3) Vale Overseas Ltd., 5.625%,9/15/19(3) Xstrata Finance Canada Ltd., 5.80%,11/15/16(3)(4) MULTILINE RETAIL(2) Macy's Retail Holdings, Inc., 5.35%,3/15/12(3) MULTI-UTILITIES—0.5% CenterPoint Energy Resources Corp., 6.125%,11/1/17(3) CenterPoint Energy Resources Corp., 6.25%,2/1/37(3) CMS Energy Corp., 8.75%,6/15/19(3) Dominion Resources, Inc., 6.40%,6/15/18(3) Pacific Gas & Electric Co., 4.20%,3/1/11(3) Pacific Gas & Electric Co., 5.80%,3/1/37(3) Pacific Gas & Electric Co., 6.35%,2/15/38(3) PG&E Corp., 5.75%,4/1/14(3) Sempra Energy, 8.90%,11/15/13(3) Sempra Energy, 6.50%,6/1/16(3) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Sempra Energy, 6.00%,10/15/39(3) OFFICE ELECTRONICS—0.1% Xerox Corp., 5.65%,5/15/13(3) Xerox Corp., 4.25%,2/15/15(3) OIL, GAS & CONSUMABLE FUELS—1.1% Anadarko Petroleum Corp., 6.45%,9/15/36(3) Cenovus Energy, Inc., 4.50%,9/15/14(3) ConocoPhillips, 5.75%,2/1/19(3) ConocoPhillips, 6.50%,2/1/39(3) El Paso Corp., 7.875%,6/15/12(3) Enbridge Energy Partners LP, 6.50%,4/15/18(3) Enbridge Energy Partners LP, 5.20%,3/15/20(3) Enterprise Products Operating LLC, 3.70%,6/1/15(3) Enterprise Products Operating LLC, 6.30%,9/15/17(3) Enterprise Products Operating LLC, 6.45%,9/1/40(3) EOG Resources, Inc., 5.625%,6/1/19(3) Hess Corp., 6.00%,1/15/40(3) Kinder Morgan Energy Partners LP, 6.85%,2/15/20(3) Kinder Morgan Energy Partners LP, 6.50%,9/1/39(3) Magellan Midstream Partners LP, 6.55%,7/15/19(3) Motiva Enterprises LLC, 5.75%,1/15/20(3)(4) Nexen, Inc., 5.65%,5/15/17(3) Petrobras International Finance Co., 5.75%,1/20/20(3) Petroleos Mexicanos, 6.00%,3/5/20(3)(4) Plains All American Pipeline LP/PAA Finance Corp., 8.75%,5/1/19(3) Shell International Finance BV, 3.10%,6/28/15(3) Shell International Finance BV, 6.375%,12/15/38(3) Talisman Energy, Inc., 7.75%,6/1/19(3) Williams Partners LP, 5.25%,3/15/20(3) XTO Energy, Inc., 6.50%,12/15/18(3) PAPER & FOREST PRODUCTS—0.1% International Paper Co., 9.375%,5/15/19(3) International Paper Co., 7.30%,11/15/39(3) PHARMACEUTICALS—0.4% Abbott Laboratories, 5.875%,5/15/16(3) Abbott Laboratories, 5.30%,5/27/40(3) AstraZeneca plc, 5.40%,9/15/12(3) AstraZeneca plc, 5.90%,9/15/17(3) GlaxoSmithKline Capital, Inc., 4.85%,5/15/13(3) Pfizer, Inc., 7.20%,3/15/39(3) Watson Pharmaceuticals, Inc., 5.00%,8/15/14(3) Wyeth, 5.95%,4/1/37(3) REAL ESTATE INVESTMENT TRUSTS (REITs)—0.2% Digital Realty Trust LP, 5.875%,2/1/20(3)(4) ProLogis, 5.625%,11/15/16(3) ProLogis, 7.375%,10/30/19(3) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Simon Property Group LP, 5.75%,12/1/15(3) REAL ESTATE MANAGEMENT & DEVELOPMENT(2) AMB Property LP, 6.625%,12/1/19(3) ROAD & RAIL—0.1% CSX Corp., 7.375%,2/1/19(3) Union Pacific Corp., 5.75%,11/15/17(3) SOFTWARE—0.1% Intuit, Inc., 5.75%,3/15/17(3) SPECIALTY RETAIL—0.1% Home Depot, Inc. (The), 5.40%,3/1/16(3) Home Depot, Inc. (The), 5.875%,12/16/36(3) Staples, Inc., 9.75%,1/15/14(3) WIRELESS TELECOMMUNICATION SERVICES—0.2% America Movil SAB de CV, 5.00%,10/16/19(3)(4) America Movil SAB de CV, 5.00%,3/30/20(3)(4) Rogers Cable, Inc., 6.25%,6/15/13(3) Rogers Communications, Inc., 6.80%,8/15/18(3) Vodafone Group plc, 5.45%,6/10/19(3) TOTAL CORPORATE BONDS (Cost $47,346,199) U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES(6)—10.2% FHLMC, 7.00%,10/1/12(3) FHLMC, 4.50%,1/1/19(3) FHLMC, 6.50%,1/1/28(3) FHLMC, 5.50%,12/1/33(3) FHLMC, 5.50%,1/1/38(3) FHLMC, 6.00%,8/1/38(3) FHLMC, 6.50%,7/1/47(3) FNMA, 6.50%,5/1/11(3) FNMA, 7.50%,11/1/11(3) FNMA, 6.50%,5/1/13(3) FNMA, 6.50%,5/1/13(3) FNMA, 6.50%,6/1/13(3) FNMA, 6.50%,6/1/13(3) FNMA, 6.50%,6/1/13(3) FNMA, 6.00%,1/1/14(3) FNMA, 6.00%,4/1/14(3) FNMA, 4.50%,5/1/19(3) FNMA, 5.00%,9/1/20(3) FNMA, 6.50%,1/1/28(3) FNMA, 7.00%,1/1/28(3) FNMA, 6.50%,1/1/29(3) FNMA, 7.50%,7/1/29(3) FNMA, 7.50%,9/1/30(3) FNMA, 6.50%,9/1/31(3) FNMA, 7.00%,9/1/31(3) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value FNMA, 6.50%,1/1/32(3) FNMA, 7.00%,6/1/32(3) FNMA, 6.50%,8/1/32(3) FNMA, 5.50%,6/1/33(3) FNMA, 5.50%,7/1/33(3) FNMA, 5.50%,8/1/33(3) FNMA, 5.50%,9/1/33(3) FNMA, 5.00%,11/1/33(3) FNMA, 5.50%,1/1/34(3) FNMA, 4.50%,9/1/35(3) FNMA, 5.00%,2/1/36(3) FNMA, 5.50%,4/1/36(3) FNMA, 5.50%,5/1/36(3) FNMA, 5.50%,2/1/37(3) FNMA, 6.00%,7/1/37 FNMA, 6.50%,8/1/37(3) FNMA, 6.50%,6/1/47(3) FNMA, 6.50%,8/1/47(3) FNMA, 6.50%,8/1/47(3) FNMA, 6.50%,9/1/47(3) FNMA, 6.50%,9/1/47(3) FNMA, 6.50%,9/1/47(3) FNMA, 6.50%,9/1/47(3) FNMA, 6.50%,9/1/47(3) GNMA, 7.00%,4/20/26(3) GNMA, 7.50%,8/15/26(3) GNMA, 7.00%,2/15/28(3) GNMA, 7.50%,2/15/28(3) GNMA, 7.00%,12/15/28(3) GNMA, 7.00%,5/15/31(3) GNMA, 5.50%,11/15/32(3) TOTAL U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES (Cost $44,689,540) U.S. TREASURY SECURITIES—9.2% U.S. Treasury Bonds, 5.25%,2/15/29(3) U.S. Treasury Bonds, 4.375%,11/15/39(3) U.S. Treasury Inflation Indexed Notes, 1.625%,1/15/15(3) U.S. Treasury Notes, 1.875%,6/15/12(3) U.S. Treasury Notes, 1.375%,9/15/12(3) U.S. Treasury Notes, 1.375%,5/15/13(3) U.S. Treasury Notes, 2.375%,8/31/14(3) U.S. Treasury Notes, 3.125%,5/15/19(3) TOTAL U.S. TREASURY SECURITIES (Cost $42,281,825) U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS—3.1% FIXED-RATE U.S. GOVERNMENT AGENCY SECURITIES— 2.3% FHLMC, 2.875%,2/9/15(3) FNMA, 2.75%,3/13/14(3) FNMA, 5.00%,2/13/17(3) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value FNMA, 6.625%,11/15/30(3) GOVERNMENT-BACKED CORPORATE BONDS(7)— 0.8% Ally Financial, Inc., 1.75%,10/30/12(3) Citigroup Funding, Inc., 1.875%,11/15/12(3) TOTAL U.S. GOVERNMENT AGENCY SECURITIES AND EQUIVALENTS (Cost $13,922,482) COMMERCIAL MORTGAGE-BACKED SECURITIES(6)—2.0% Banc of America Commercial Mortgage, Inc., Series2004-6, ClassA3 SEQ, 4.51%,12/10/42(3) Commercial Mortgage Pass-Through Certificates, Series2004 LB3A, ClassA4 SEQ, VRN, 5.23%,8/2/10(3) Commercial Mortgage Pass-Through Certificates, Series2005 F10A, ClassA1, VRN, 0.44%,8/16/10, resets monthly off the 1-month LIBOR plus 0.10% with no caps(3)(4) Credit Suisse Mortgage Capital Certificates, Series2007 TF2A, ClassA1, VRN, 0.52%,8/16/10, resets monthly off the 1-month LIBOR plus 0.18% with no caps(3)(4) Greenwich Capital Commercial Funding Corp., Series2006 FL4A, ClassA1, VRN, 0.44%,8/5/10, resets monthly off the 1-month LIBOR plus 0.09% with no caps(3)(4) GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4 SEQ, 4.76%,7/10/39(3) GS Mortgage Securities Corp. II, Series2005 GG4, ClassA4A SEQ, 4.75%,7/10/39(3) LB-UBS Commercial Mortgage Trust, Series2004 C1, ClassA4 SEQ, 4.57%,1/15/31 LB-UBS Commercial Mortgage Trust, Series2004 C2, ClassA4 SEQ, 4.37%,3/15/36(3) LB-UBS Commercial Mortgage Trust, Series2005 C2, ClassA2 SEQ, 4.82%,4/15/30(3) Merrill Lynch Floating Trust, Series2006-1, ClassA1, VRN, 0.41%,8/16/10, resets monthly off the 1-month LIBOR plus 0.07% with no caps(3)(4) Morgan Stanley Capital I, Series2003 T11, ClassA3 SEQ, 4.85%,6/13/41(3) Wachovia Bank Commercial Mortgage Trust, Series2004 C11, ClassA3 SEQ, 4.72%,1/15/41(3) Wachovia Bank Commercial Mortgage Trust, Series2005 C20, ClassA5, VRN, 5.09%,8/2/10(3) Wachovia Bank Commercial Mortgage Trust, Series2005 C20, ClassA6A, VRN, 5.11%,8/2/10(3) Wachovia Bank Commercial Mortgage Trust, Series2006 C23, ClassA4, VRN, 5.42%,8/2/10(3) TOTAL COMMERCIAL MORTGAGE-BACKED SECURITIES (Cost $9,402,309) COLLATERALIZED MORTGAGE OBLIGATIONS(6)—1.0% PRIVATE SPONSOR COLLATERALIZED MORTGAGE OBLIGATIONS—0.7% Banc of America Alternative Loan Trust, Series2007-2, Class2A4, 5.75%,6/25/37(3) Chase Mortgage Finance Corp., Series2006 S4, ClassA3, 6.00%,12/25/36(3) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value Countrywide Home Loan Mortgage Pass-Through Trust, Series2003 J13, Class1A1 SEQ, 5.25%,1/25/34(3) Countrywide Home Loan Mortgage Pass-Through Trust, Series2005-17, Class1A11, 5.50%,9/25/35(3) Countrywide Home Loan Mortgage Pass-Through Trust, Series2007-16, ClassA1, 6.50%,10/25/37(3) Credit Suisse First Boston Mortgage Securities Corp., Series2003 AR28, Class2A1, VRN, 2.90%,8/2/10(3) MASTR Alternative Loans Trust, Series2003-8, Class4A1, 7.00%,12/25/33(3) Wells Fargo Mortgage-Backed Securities Trust, Series2004-4, ClassA9, 5.50%,5/25/34 Wells Fargo Mortgage-Backed Securities Trust, Series2005-17, Class1A1, 5.50%,1/25/36 U.S. GOVERNMENT AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS—0.3% FHLMC, Series77, ClassH, 8.50%,9/15/20(3) FHLMC, Series2926, ClassEW SEQ, 5.00%,1/15/25(3) TOTAL COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $4,994,925) MUNICIPAL SECURITIES—0.7% Bay Area Toll Auth. Toll Bridge Rev., Series2010 S1, (Building Bonds), 6.92%,4/1/40 California GO, (Building Bonds), 7.30%,10/1/39(3) Illinois GO, (Taxable Pension), 5.10%,6/1/33(3) Illinois GO, Series2010-3, (Building Bonds), 6.73%,4/1/35 Los Angeles Department of Water & Power Rev., (Building Bonds), 5.71%,7/1/39(3) Metropolitan Transportation Auth. Rev., Series2010 C1, (Building Bonds), 6.69%,11/15/40(3) Missouri Highways & Transportation Commission Rev., (Building Bonds), 5.45%,5/1/33(3) Municipal Electric Auth. of Georgia Rev., (Building Bonds), 6.64%,4/1/57(3) New Jersey State Turnpike Auth. Rev., Series2009 F, (Building Bonds), 7.41%,1/1/40(3) New York GO, Series2010 G1, (Building Bonds), 5.97%,3/1/36(3) New York State Dormitory Auth. Rev., Series2009 F, (Building Bonds), 5.63%,3/15/39(3) Oregon State Department of Transportation Highway Usertax Rev., Series2010 A, (Building Bonds), 5.83%,11/15/34(3) Sacramento Municipal Utility District Electric Rev., Series2010 W, (Building Bonds), 6.16%,5/15/36(3) San Francisco City & County Public Utilities Commission Rev., Series2010 B, (Building Bonds), 6.00%,11/1/40(3) Texas GO, (Building Bonds), 5.52%,4/1/39(3) University of California Rev., (Building Bonds), 5.77%,5/15/43(3) Utah GO, Series2009 D, (Building Bonds), 4.55%,7/1/24(3) Washington GO, Series2010 F, (Building Bonds), 5.14%,8/1/40(3) TOTAL MUNICIPAL SECURITIES (Cost $3,258,078) Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares/ Principal Amount Value SOVEREIGN GOVERNMENTS & AGENCIES—0.3% BRAZIL — 0.1% Brazilian Government International Bond, 5.875%,1/15/19(3) CANADA(2) Hydro Quebec, 8.40%,1/15/22(3) GERMANY — 0.1% KfW, 4.125%,10/15/14(3) MEXICO — 0.1% United Mexican States, 5.95%,3/19/19(3) United Mexican States, 6.05%,1/11/40(3) TOTAL SOVEREIGN GOVERNMENTS & AGENCIES (Cost $1,267,217) TEMPORARY CASH INVESTMENTS—1.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares (Cost $7,419,732) TOTAL INVESTMENT SECURITIES—99.8% (Cost $438,944,320) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 36 U.S. Long Bond September 2010 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 2-Year Notes September 2010 SWAP AGREEMENTS Notional Amount Description of Agreement Premiums Paid (Received) Value CREDIT DEFAULT - BUY PROTECTION Pay quarterly a fixed rate equal to 0.12% per annum multiplied by the notional amount and receive from Barclays Bank plc upon each default event of Pfizer, Inc., par value of the proportional notional amount of Pfizer, Inc., 4.65%, 3/1/18.ExpiresMarch 2017. – Notes to Schedule of Investments Equivalent - Security whose principal payments are backed by the full faith and credit of the United States FHLMC - Federal Home Loan Mortgage Corporation FNMA - Federal National Mortgage Association GNMA - Government National Mortgage Association GO - General Obligation LB-UBS - Lehman Brothers, Inc. — UBS AG LIBOR - London Interbank Offered Rate Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) MASTR - Mortgage Asset Securitization Transactions, Inc. resets - The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. SEQ - Sequential Payer VRN - Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. Non-income producing. Categoryis less than 0.05% of total net assets. Security, or a portion thereof, has been segregated for when-issued securities, futures contracts and/or swap agreements. At the period end, the aggregate value of securities pledged was $29,616,000. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $4,746,722, which represented 1.0% of total net assets. When-issued security. Final maturity indicated, unless otherwise noted. The debt is guaranteed under the Federal Deposit Insurance Corporation's (FDIC) Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The expiration date of the FDIC's guarantee is the earlier of the maturity date of the debt or December 31, 2012. Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Debt securities maturing in greater than 60 days at the time of purchase are valued at current market value as provided by a commercial pricing service or at the mean of the most recent bid and asked prices. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Corporate Bonds – $ 51,613,295 – U.S. Government Agency Mortgage-Backed Securities – – U.S. Treasury Securities – – U.S. Government Agency Securities and Equivalents – – Commercial Mortgage-Backed Securities – – Collateralized Mortgage Obligations – – Municipal Securities – – Sovereign Governments & Agencies – – Temporary Cash Investments – – Total Value of Investment Securities – Other Financial Instruments Futures Contracts – – Swap Agreements – – Total Unrealized Gain (Loss) on Other Financial Instruments – Balanced – Schedule of Investments JULY 31, 2010 (UNAUDITED) 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Capital Growth Fund July 31, 2010 Capital Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.4% AEROSPACE & DEFENSE—2.4% Honeywell International, Inc. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS—1.9% United Parcel Service, Inc., Class B AUTO COMPONENTS—1.5% BorgWarner, Inc.(1) AUTOMOBILES—0.8% Ford Motor Co.(1) BEVERAGES—3.8% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY—1.9% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—1.6% BlackRock, Inc. Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) CHEMICALS—2.3% Monsanto Co. PPG Industries, Inc. Sigma-Aldrich Corp. COMMERCIAL BANKS—0.8% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT—4.3% Arris Group, Inc.(1) Cisco Systems, Inc.(1) F5 Networks, Inc.(1) QUALCOMM, Inc. Tellabs, Inc. COMPUTERS & PERIPHERALS—8.9% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) CONSUMER FINANCE—1.8% American Express Co. DIVERSIFIED—0.2% iShares Russell 1000 Growth Index Fund DIVERSIFIED FINANCIAL SERVICES—0.1% CBOE Holdings, Inc.(1) Capital Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value ELECTRICAL EQUIPMENT—2.0% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.2% Corning, Inc. Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES—2.8% Cameron International Corp.(1) Halliburton Co. Schlumberger Ltd. FOOD & STAPLES RETAILING—2.4% Costco Wholesale Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS—2.2% General Mills, Inc. Hershey Co. (The) Kellogg Co. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—2.7% Covidien plc Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) Intuitive Surgical, Inc.(1) Masimo Corp. HEALTH CARE PROVIDERS & SERVICES—2.6% Aetna, Inc. Express Scripts, Inc.(1) McKesson Corp. Medco Health Solutions, Inc.(1) HOTELS, RESTAURANTS & LEISURE—1.8% Chipotle Mexican Grill, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES—0.7% Whirlpool Corp. HOUSEHOLD PRODUCTS—0.9% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—2.2% 3M Co. Textron, Inc. INSURANCE—1.0% Aflac, Inc. INTERNET SOFTWARE & SERVICES—1.6% Google, Inc., Class A(1) Capital Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value IT SERVICES—2.6% International Business Machines Corp. $ 1,020,908 MasterCard, Inc., Class A LIFE SCIENCES TOOLS & SERVICES—0.5% Thermo Fisher Scientific, Inc.(1) MACHINERY—3.8% Caterpillar, Inc. Eaton Corp. Illinois Tool Works, Inc. MEDIA—1.7% Scripps Networks Interactive, Inc., Class A Walt Disney Co. (The) METALS & MINING—2.0% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTILINE RETAIL—2.3% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS—7.2% Cimarex Energy Co. ConocoPhillips EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Southwestern Energy Co.(1) PERSONAL PRODUCTS—0.7% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—3.4% Abbott Laboratories Allergan, Inc. Novo Nordisk A/S B Shares Perrigo Co. ROAD & RAIL—0.7% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—5.5% Altera Corp. Broadcom Corp., Class A Cree, Inc.(1) Intel Corp. Linear Technology Corp. Microchip Technology, Inc. Micron Technology, Inc.(1) Capital Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value SOFTWARE—6.7% Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Quest Software, Inc.(1) salesforce.com, inc.(1) SPECIALTY RETAIL—3.0% Abercrombie & Fitch Co., Class A Home Depot, Inc. (The) J. Crew Group, Inc.(1) OfficeMax, Inc.(1) Williams-Sonoma, Inc. WIRELESS TELECOMMUNICATION SERVICES—1.9% American Tower Corp., Class A(1) Crown Castle International Corp.(1) MetroPCS Communications, Inc.(1) TOTAL COMMON STOCKS (Cost $55,928,140) TEMPORARY CASH INVESTMENTS — 1.9% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 2.375%-4.875%, 7/31/10-8/31/10, valued at $1,224,501), in a joint trading account at 0.10%, dated 7/30/10, due 8/2/10 (Delivery value $1,200,010) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,216,420) TOTAL INVESTMENT SECURITIES—100.3% (Cost $57,144,560) OTHER ASSETS AND LIABILITIES — (0.3)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell CounterpartySettlement Date Value Unrealized Gain (Loss) DKK for USD UBS AG8/31/10 (Value on Settlement Date $189,740) Notes to Schedule of Investments DKK - Danish Krone USD - United States Dollar Non-income producing. Capital Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked pices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of July 31, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Capital Value Fund July 31, 2010 Capital Value – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.3% AEROSPACE & DEFENSE—2.1% Honeywell International, Inc. Lockheed Martin Corp. Northrop Grumman Corp. BEVERAGES—1.9% Coca-Cola Co. (The) BIOTECHNOLOGY—1.9% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—3.5% Ameriprise Financial, Inc. Bank of New York Mellon Corp. (The) Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—1.0% E.I. du Pont de Nemours & Co. PPG Industries, Inc. COMMERCIAL BANKS—4.6% PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—1.2% Avery Dennison Corp. Pitney Bowes, Inc. R.R. Donnelley & Sons Co. COMMUNICATIONS EQUIPMENT—0.7% Cisco Systems, Inc.(1) COMPUTERS & PERIPHERALS—1.1% Hewlett-Packard Co. CONSTRUCTION & ENGINEERING—0.3% Shaw Group, Inc. (The)(1) DIVERSIFIED FINANCIAL SERVICES—7.8% Bank of America Corp. Citigroup, Inc.(1) JPMorgan Chase & Co. DIVERSIFIED TELECOMMUNICATION SERVICES—6.5% AT&T, Inc. CenturyLink, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—2.7% American Electric Power Co., Inc. Capital Value – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Exelon Corp. PPL Corp. ENERGY EQUIPMENT & SERVICES—2.1% Baker Hughes, Inc. National Oilwell Varco, Inc. Transocean Ltd.(1) FOOD & STAPLES RETAILING—3.9% Kroger Co. (The) SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—2.4% Archer-Daniels-Midland Co. Kraft Foods, Inc., Class A Unilever NV New York Shares HEALTH CARE EQUIPMENT & SUPPLIES—0.4% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—1.3% Aetna, Inc. Quest Diagnostics, Inc. WellPoint, Inc.(1) HOTELS, RESTAURANTS & LEISURE—0.5% Darden Restaurants, Inc. Starbucks Corp. HOUSEHOLD PRODUCTS—2.9% Clorox Co. Energizer Holdings, Inc.(1) Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.3% NRG Energy, Inc.(1) INDUSTRIAL CONGLOMERATES—3.9% General Electric Co. Tyco International Ltd. INSURANCE—7.1% Allstate Corp. (The) Berkshire Hathaway, Inc., Class B(1) Chubb Corp. (The) Loews Corp. Principal Financial Group, Inc. Torchmark Corp. Travelers Cos., Inc. (The) XL Group plc Capital Value – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value IT SERVICES—1.7% Fiserv, Inc.(1) International Business Machines Corp. MACHINERY—1.5% Dover Corp. Ingersoll-Rand plc MEDIA—4.7% CBS Corp., Class B Comcast Corp., Class A Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS & MINING—0.7% Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. MULTILINE RETAIL—1.1% Kohl's Corp.(1) Macy's, Inc. MULTI-UTILITIES—0.8% PG&E Corp. OIL, GAS & CONSUMABLE FUELS—10.5% Apache Corp. Chevron Corp. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Valero Energy Corp. PAPER & FOREST PRODUCTS—0.5% International Paper Co. PHARMACEUTICALS—10.5% Abbott Laboratories Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—1.1% Applied Materials, Inc. Intel Corp. SOFTWARE—3.4% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. Capital Value – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value SPECIALTY RETAIL—0.4% Best Buy Co., Inc. TEXTILES, APPAREL & LUXURY GOODS—0.6% VF Corp. TOBACCO—1.7% Altria Group, Inc. Lorillard, Inc. TOTAL COMMON STOCKS (Cost $138,469,776) TEMPORARY CASH INVESTMENTS — 0.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Goldman Sachs Group, Inc., (collateralized by various U.S. Treasury obligations, 2.375%-4.875%, 7/31/10-8/31/10, valued at $1,020,418), in a joint trading account at 0.10%, dated 7/30/10, due 8/2/10 (Delivery value $1,000,008) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,020,270) TOTAL INVESTMENT SECURITIES—99.9% (Cost $139,490,046) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. Capital Value – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of July 31, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Focused Growth Fund July 31, 2010 Focused Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.3% AEROSPACE & DEFENSE—3.3% Honeywell International, Inc. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS—2.2% United Parcel Service, Inc., Class B AUTO COMPONENTS—1.6% BorgWarner, Inc.(1) AUTOMOBILES—0.2% Ford Motor Co.(1) BEVERAGES—4.4% Coca-Cola Co. (The) BIOTECHNOLOGY—2.8% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) CAPITAL MARKETS—1.0% Goldman Sachs Group, Inc. (The) CHEMICALS—3.0% PPG Industries, Inc. COMMERCIAL BANKS—1.0% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT—0.9% Arris Group, Inc.(1) F5 Networks, Inc.(1) COMPUTERS & PERIPHERALS—12.3% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. CONSUMER FINANCE—2.3% American Express Co. DIVERSIFIED—0.8% iShares Russell 1000 Growth Index Fund ELECTRICAL EQUIPMENT—2.3% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.4% Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES—3.2% Schlumberger Ltd. FOOD PRODUCTS—2.1% General Mills, Inc. Kellogg Co. HEALTH CARE EQUIPMENT & SUPPLIES—1.4% Covidien plc Focused Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value HEALTH CARE PROVIDERS & SERVICES—2.9% Express Scripts, Inc.(1) HOTELS, RESTAURANTS & LEISURE—1.8% Chipotle Mexican Grill, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES—1.8% Whirlpool Corp. HOUSEHOLD PRODUCTS—1.1% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—2.9% 3M Co. Textron, Inc. INSURANCE—1.6% Aflac, Inc. IT SERVICES—0.8% International Business Machines Corp. MACHINERY—4.1% Eaton Corp. Illinois Tool Works, Inc. MEDIA—2.0% Scripps Networks Interactive, Inc., Class A METALS & MINING—0.8% Freeport-McMoRan Copper & Gold, Inc. 58 Newmont Mining Corp. MULTILINE RETAIL—4.3% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS—3.1% Cimarex Energy Co. Occidental Petroleum Corp. PHARMACEUTICALS—5.1% Abbott Laboratories Novo Nordisk A/S B Shares ROAD & RAIL—1.4% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.2% Broadcom Corp., Class A Linear Technology Corp. Micron Technology, Inc.(1) SOFTWARE—7.2% Intuit, Inc.(1) Microsoft Corp. Focused Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Oracle Corp. SPECIALTY RETAIL—3.4% Home Depot, Inc. (The) J. Crew Group, Inc.(1) OfficeMax, Inc.(1) Williams-Sonoma, Inc. WIRELESS TELECOMMUNICATION SERVICES—2.6% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $10,889,477) TEMPORARY CASH INVESTMENTS — 2.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $306,735), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $300,004) TOTAL TEMPORARY CASH INVESTMENTS (Cost $302,705) TOTAL INVESTMENT SECURITIES—100.7% (Cost $11,192,182) OTHER ASSETS AND LIABILITIES — (0.7)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) DKK for USDUBS AG 8/31/10 (Value on Settlement Date $224,730) Notes to Schedule of Investments DKK - Danish Krone USD - United States Dollar Non-income producing. Focused Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of July 31, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Fundamental Equity Fund July 31, 2010 Fundamental Equity – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.5% AEROSPACE & DEFENSE—3.0% General Dynamics Corp. Honeywell International, Inc. United Technologies Corp. AIR FREIGHT & LOGISTICS—0.9% United Parcel Service, Inc., Class B AIRLINES—0.1% Allegiant Travel Co. AUTOMOBILES—1.4% Ford Motor Co.(1) BEVERAGES—0.5% Coca-Cola Enterprises, Inc. BIOTECHNOLOGY—2.0% Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—0.7% BlackRock, Inc. Goldman Sachs Group, Inc. (The) CHEMICALS—1.1% Ashland, Inc. E.I. du Pont de Nemours & Co. Eastman Chemical Co. International Flavors & Fragrances, Inc. Lubrizol Corp. COMMERCIAL BANKS—4.0% Bank of Hawaii Corp. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. COMMERCIAL SERVICES & SUPPLIES—0.2% Knoll, Inc. COMMUNICATIONS EQUIPMENT—2.5% Cisco Systems, Inc.(1) Motorola, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS—4.7% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. SanDisk Corp.(1) CONSTRUCTION & ENGINEERING—0.2% EMCOR Group, Inc.(1) Fundamental Equity – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Foster Wheeler AG(1) CONSUMER FINANCE—0.6% American Express Co. CONTAINERS & PACKAGING—0.2% Sealed Air Corp. DIVERSIFIED FINANCIAL SERVICES—4.2% Bank of America Corp. JPMorgan Chase & Co. NYSE Euronext DIVERSIFIED TELECOMMUNICATION SERVICES—2.0% AT&T, Inc. Frontier Communications Corp. Qwest Communications International, Inc. Verizon Communications, Inc. ELECTRIC UTILITIES—0.5% FirstEnergy Corp. ELECTRICAL EQUIPMENT—1.5% Belden, Inc. Emerson Electric Co. GrafTech International Ltd.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.2% Avnet, Inc.(1) ENERGY EQUIPMENT & SERVICES—2.2% Ensco plc ADR Nabors Industries Ltd.(1) National Oilwell Varco, Inc. Noble Corp.(1) Patterson-UTI Energy, Inc. Rowan Cos., Inc.(1) FOOD & STAPLES RETAILING—2.3% Safeway, Inc. SUPERVALU, INC. SYSCO Corp. Walgreen Co. Wal-Mart Stores, Inc. FOOD PRODUCTS—3.9% Archer-Daniels-Midland Co. H.J. Heinz Co. Kraft Foods, Inc., Class A Sara Lee Corp. Tyson Foods, Inc., Class A GAS UTILITIES—0.1% Questar Corp. Fundamental Equity – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value HEALTH CARE EQUIPMENT & SUPPLIES—0.7% Covidien plc Hospira, Inc.(1) Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—3.7% Aetna, Inc. AmerisourceBergen Corp. Cardinal Health, Inc. Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—1.0% Bally Technologies, Inc.(1) Cheesecake Factory, Inc. (The)(1) Starbucks Corp. WMS Industries, Inc.(1) Wyndham Worldwide Corp. HOUSEHOLD DURABLES—0.4% Tupperware Brands Corp. Whirlpool Corp. HOUSEHOLD PRODUCTS—2.7% Kimberly-Clark Corp. Procter & Gamble Co. (The) INDEPENDENT POWER PRODUCERS & ENERGY TRADERS—0.3% AES Corp. (The)(1) Constellation Energy Group, Inc. INDUSTRIAL CONGLOMERATES—1.6% General Electric Co. INSURANCE—5.0% ACE Ltd. Aflac, Inc. American Financial Group, Inc. Assurant, Inc. Chubb Corp. (The) Principal Financial Group, Inc. Prudential Financial, Inc. Travelers Cos., Inc. (The) Unum Group INTERNET SOFTWARE & SERVICES—1.5% AOL, Inc.(1) eBay, Inc.(1) Google, Inc., Class A(1) IT SERVICES—4.3% Accenture plc, Class A International Business Machines Corp. Fundamental Equity – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Western Union Co. (The) LEISURE EQUIPMENT & PRODUCTS—0.4% Hasbro, Inc. LIFE SCIENCES TOOLS & SERVICES—0.1% Thermo Fisher Scientific, Inc.(1) MACHINERY—2.1% Caterpillar, Inc. Deere & Co. Dover Corp. Oshkosh Corp.(1) Wabtec Corp. MEDIA—3.6% Comcast Corp., Class A DIRECTV, Class A(1) Gannett Co., Inc. Omnicom Group, Inc. Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc., Class B METALS & MINING—1.2% Freeport-McMoRan Copper & Gold, Inc. Reliance Steel & Aluminum Co. MULTILINE RETAIL—1.0% Big Lots, Inc.(1) Dillard's, Inc., Class A Kohl's Corp.(1) MULTI-UTILITIES—2.6% CenterPoint Energy, Inc. DTE Energy Co. NSTAR Public Service Enterprise Group, Inc. Xcel Energy, Inc. OIL, GAS & CONSUMABLE FUELS—8.9% Alpha Natural Resources, Inc.(1) Anadarko Petroleum Corp. Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. Murphy Oil Corp. Occidental Petroleum Corp. Peabody Energy Corp. Valero Energy Corp. Williams Cos., Inc. (The) Fundamental Equity – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value PAPER & FOREST PRODUCTS—0.9% International Paper Co. PHARMACEUTICALS—4.7% Abbott Laboratories Bristol-Myers Squibb Co. Eli Lilly & Co. Johnson & Johnson REAL ESTATE INVESTMENT TRUSTS (REITs) — 0.9% Annaly Capital Management, Inc. Public Storage ROAD & RAIL—1.4% Avis Budget Group, Inc.(1) Con-way, Inc. Ryder System, Inc. Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.7% Advanced Micro Devices, Inc.(1) Altera Corp. Intel Corp. Marvell Technology Group Ltd.(1) Micron Technology, Inc.(1) Texas Instruments, Inc. Xilinx, Inc. SOFTWARE—3.2% Microsoft Corp. Oracle Corp. Red Hat, Inc.(1) Symantec Corp.(1) SPECIALTY RETAIL—1.6% Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. TEXTILES, APPAREL & LUXURY GOODS—0.2% Coach, Inc. THRIFTS & MORTGAGE FINANCE—0.3% Hudson City Bancorp., Inc. TOBACCO—1.3% Altria Group, Inc. Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS—0.4% United Rentals, Inc.(1) Fundamental Equity – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value WIRELESS TELECOMMUNICATION SERVICES—0.8% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $168,877,959) TEMPORARY CASH INVESTMENTS — 1.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $2,571,464), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $2,515,031) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,606,336) TEMPORARY CASH INVESTMENTS - SEGREGATED FOR FUTURES CONTRACTS — 0.2% Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $393,644), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $385,005) (Cost $385,000) TOTAL INVESTMENT SECURITIES—100.0% (Cost $171,869,295) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% FUTURES CONTRACTS Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) 7 S&P 500 E-Mini Futures September 2010 Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Category is less than 0.05% of total net assets. Fundamental Equity – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of July 31, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Futures Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Giftrust Fund July 31, 2010 Giftrust – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.7% AEROSPACE & DEFENSE—4.2% BE Aerospace, Inc.(1) Goodrich Corp. Precision Castparts Corp. United Technologies Corp. AIR FREIGHT & LOGISTICS—1.0% Atlas Air Worldwide Holdings, Inc.(1) Expeditors International of Washington, Inc. AIRLINES—0.3% Delta Air Lines, Inc.(1) AUTOMOBILES—1.0% Bayerische Motoren Werke AG Hyundai Motor Co. BEVERAGES—0.5% Coca-Cola Co. (The) BIOTECHNOLOGY—2.2% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) BUILDING PRODUCTS—0.2% Lennox International, Inc. CAPITAL MARKETS—1.3% Goldman Sachs Group, Inc. (The) Morgan Stanley CHEMICALS—1.5% Albemarle Corp. Ecolab, Inc. COMMERCIAL BANKS—0.7% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT—6.0% Cisco Systems, Inc.(1) F5 Networks, Inc.(1) JDS Uniphase Corp.(1) Polycom, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS—11.1% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. Lexmark International, Inc., Class A(1) NetApp, Inc.(1) Giftrust – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value CONSUMER FINANCE—0.9% Discover Financial Services DIVERSIFIED FINANCIAL SERVICES—0.5% JPMorgan Chase & Co. ELECTRICAL EQUIPMENT—2.0% American Superconductor Corp.(1) Cooper Industries plc Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.8% Agilent Technologies, Inc.(1) Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—3.3% Core Laboratories NV FMC Technologies, Inc.(1) Schlumberger Ltd. Tenaris SA ADR FOOD & STAPLES RETAILING—3.3% Costco Wholesale Corp. Wal-Mart Stores, Inc. Whole Foods Market, Inc.(1) FOOD PRODUCTS—1.5% General Mills, Inc. Mead Johnson Nutrition Co. GAS UTILITIES—0.5% National Fuel Gas Co. HEALTH CARE EQUIPMENT & SUPPLIES—2.1% C.R. Bard, Inc. Masimo Corp. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—3.3% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY—0.7% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—4.5% Chipotle Mexican Grill, Inc.(1) Ctrip.com International Ltd. ADR(1) Las Vegas Sands Corp.(1) McDonald's Corp. Royal Caribbean Cruises Ltd.(1) Starbucks Corp. Starwood Hotels & Resorts Worldwide, Inc. Giftrust – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value HOUSEHOLD DURABLES—1.3% Whirlpool Corp. $ 11,202,850 HOUSEHOLD PRODUCTS—0.7% Colgate-Palmolive Co. INSURANCE—1.1% Aflac, Inc. Genworth Financial, Inc., Class A(1) INTERNET & CATALOG RETAIL—1.2% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—4.6% Baidu, Inc. ADR(1) Equinix, Inc.(1) Google, Inc., Class A(1) WebMD Health Corp.(1) IT SERVICES—3.3% Cognizant Technology Solutions Corp., Class A(1) MasterCard, Inc., Class A Visa, Inc., Class A LEISURE EQUIPMENT & PRODUCTS—0.3% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES—1.2% Illumina, Inc.(1) Life Technologies Corp.(1) MACHINERY—3.0% ArvinMeritor, Inc.(1) Cummins, Inc. Deere & Co. Ingersoll-Rand plc MEDIA—0.5% Imax Corp.(1) METALS & MINING—0.3% Cliffs Natural Resources, Inc. MULTILINE RETAIL—1.8% Kohl's Corp.(1) Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS—4.6% Concho Resources, Inc.(1) Exxon Mobil Corp. Pioneer Natural Resources Co. PHARMACEUTICALS—3.1% Abbott Laboratories Salix Pharmaceuticals Ltd.(1) Shire plc Giftrust – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Shire plc ADR $ 11,121,472 REAL ESTATE MANAGEMENT & DEVELOPMENT—0.5% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL—1.7% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—2.9% ARM Holdings plc Atheros Communications, Inc.(1) Broadcom Corp., Class A Cavium Networks, Inc.(1) Cypress Semiconductor Corp.(1) Veeco Instruments, Inc.(1) SOFTWARE—5.4% Citrix Systems, Inc.(1) Microsoft Corp. Oracle Corp. RealD, Inc.(1) salesforce.com, inc.(1) SPECIALTY RETAIL—1.9% AnnTaylor Stores Corp.(1) O'Reilly Automotive, Inc.(1) Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.3% Lululemon Athletica, Inc.(1) TOBACCO—2.4% Altria Group, Inc. Philip Morris International, Inc. TRADING COMPANIES & DISTRIBUTORS—1.2% Fastenal Co. WIRELESS TELECOMMUNICATION SERVICES—2.0% NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $672,676,509) Giftrust – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 0.1% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $613,471), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $600,008) TOTAL TEMPORARY CASH INVESTMENTS (Cost $652,224) TOTAL INVESTMENT SECURITIES—99.8% (Cost $673,328,733) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell CounterpartySettlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG8/31/10 GBP for USD Bank of America8/31/10 (Value on Settlement Date $8,764,118) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. Giftrust – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Growth Fund July 31, 2010 Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.4% AEROSPACE & DEFENSE—2.4% Honeywell International, Inc. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS—1.9% United Parcel Service, Inc., Class B AUTO COMPONENTS—1.5% BorgWarner, Inc.(1) AUTOMOBILES—0.8% Ford Motor Co.(1) BEVERAGES—3.9% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY—1.9% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—1.6% BlackRock, Inc. Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) CHEMICALS—2.3% Monsanto Co. PPG Industries, Inc. Sigma-Aldrich Corp. COMMERCIAL BANKS—0.8% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT—4.3% Arris Group, Inc.(1) Cisco Systems, Inc.(1) F5 Networks, Inc.(1) QUALCOMM, Inc. Tellabs, Inc. COMPUTERS & PERIPHERALS—8.9% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) CONSUMER FINANCE—1.8% American Express Co. DIVERSIFIED FINANCIAL SERVICES—0.1% CBOE Holdings, Inc.(1) Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value ELECTRICAL EQUIPMENT—2.0% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.2% Corning, Inc. Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES—2.8% Cameron International Corp.(1) Halliburton Co. Schlumberger Ltd. FOOD & STAPLES RETAILING—2.4% Costco Wholesale Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS—2.2% General Mills, Inc. Hershey Co. (The) Kellogg Co. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—2.7% Covidien plc Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) Intuitive Surgical, Inc.(1) Masimo Corp. HEALTH CARE PROVIDERS & SERVICES—2.6% Aetna, Inc. Express Scripts, Inc.(1) McKesson Corp. Medco Health Solutions, Inc.(1) HOTELS, RESTAURANTS & LEISURE—1.8% Chipotle Mexican Grill, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES—0.7% Whirlpool Corp. HOUSEHOLD PRODUCTS—0.9% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—2.2% 3M Co. Textron, Inc. INSURANCE—1.0% Aflac, Inc. Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value INTERNET SOFTWARE & SERVICES—1.6% Google, Inc., Class A(1) IT SERVICES—2.6% International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS & SERVICES—0.5% Thermo Fisher Scientific, Inc.(1) MACHINERY—3.8% Caterpillar, Inc. Eaton Corp. Illinois Tool Works, Inc. MEDIA—1.7% Scripps Networks Interactive, Inc., Class A Walt Disney Co. (The) METALS & MINING—2.0% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTILINE RETAIL—2.3% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS—7.2% Cimarex Energy Co. ConocoPhillips EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Southwestern Energy Co.(1) PERSONAL PRODUCTS—0.8% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—3.4% Abbott Laboratories Allergan, Inc. Novo Nordisk A/S B Shares Perrigo Co. ROAD & RAIL—0.7% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—5.5% Altera Corp. Broadcom Corp., Class A Cree, Inc.(1) Intel Corp. Linear Technology Corp. Microchip Technology, Inc. Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Micron Technology, Inc.(1) SOFTWARE—6.7% Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Quest Software, Inc.(1) salesforce.com, inc.(1) SPECIALTY RETAIL—3.0% Abercrombie & Fitch Co., Class A Home Depot, Inc. (The) J. Crew Group, Inc.(1) OfficeMax, Inc.(1) Williams-Sonoma, Inc. WIRELESS TELECOMMUNICATION SERVICES—1.9% American Tower Corp., Class A(1) Crown Castle International Corp.(1) MetroPCS Communications, Inc.(1) TOTAL COMMON STOCKS (Cost $4,595,341,904) TEMPORARY CASH INVESTMENTS — 1.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $92,020,581), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $90,001,125) TOTAL TEMPORARY CASH INVESTMENTS (Cost $90,065,828) TOTAL INVESTMENT SECURITIES—100.2% (Cost $4,685,407,732) OTHER ASSETS AND LIABILITIES — (0.2)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) DKK for USDUBS AG 8/31/10 (Value on Settlement Date $14,766,228) Notes to Schedule of Investments DKK - Danish Krone USD - United States Dollar Non-income producing. Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings: Level 1 Level 2 Level 3 Investment Securities Common Stocks $ 22,632,866 – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Heritage Fund July 31, 2010 Heritage – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.2% AEROSPACE & DEFENSE—3.0% BE Aerospace, Inc.(1) Goodrich Corp. Precision Castparts Corp. AIR FREIGHT & LOGISTICS—1.6% Atlas Air Worldwide Holdings, Inc.(1) Expeditors International of Washington, Inc. AIRLINES—1.4% Delta Air Lines, Inc.(1) UAL Corp.(1) AUTOMOBILES—0.5% Bayerische Motoren Werke AG BIOTECHNOLOGY—2.5% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) United Therapeutics Corp.(1) BUILDING PRODUCTS—0.6% Lennox International, Inc. CHEMICALS—2.2% Albemarle Corp. Ecolab, Inc. COMMERCIAL BANKS—1.2% Comerica, Inc. COMMUNICATIONS EQUIPMENT—4.2% F5 Networks, Inc.(1) JDS Uniphase Corp.(1) Polycom, Inc.(1) COMPUTERS & PERIPHERALS—4.7% Apple, Inc.(1) Lexmark International, Inc., Class A(1) NetApp, Inc.(1) CONSUMER FINANCE—1.9% AmeriCredit Corp.(1) Discover Financial Services ELECTRICAL EQUIPMENT—2.8% American Superconductor Corp.(1) Cooper Industries plc Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—3.5% Agilent Technologies, Inc.(1) Heritage – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Amphenol Corp., Class A Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—2.3% Core Laboratories NV FMC Technologies, Inc.(1) FOOD & STAPLES RETAILING—2.3% Costco Wholesale Corp. Whole Foods Market, Inc.(1) FOOD PRODUCTS—1.2% Mead Johnson Nutrition Co. GAS UTILITIES—0.5% National Fuel Gas Co. HEALTH CARE EQUIPMENT & SUPPLIES—3.9% C.R. Bard, Inc. Intuitive Surgical, Inc.(1) Masimo Corp. Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.2% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) HEALTH CARE TECHNOLOGY—1.2% SXC Health Solutions Corp.(1) HOTELS, RESTAURANTS & LEISURE—5.0% Chipotle Mexican Grill, Inc.(1) Ctrip.com International Ltd. ADR(1) Las Vegas Sands Corp.(1) Royal Caribbean Cruises Ltd.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES—2.1% Stanley Black & Decker, Inc. Whirlpool Corp. INSURANCE—0.8% Genworth Financial, Inc., Class A(1) INTERNET & CATALOG RETAIL—1.7% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—3.9% Baidu, Inc. ADR(1) Equinix, Inc.(1) VeriSign, Inc.(1) WebMD Health Corp.(1) IT SERVICES—1.4% Cognizant Technology Solutions Corp., Class A(1) Heritage – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value LEISURE EQUIPMENT & PRODUCTS—0.5% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES—1.6% Illumina, Inc.(1) Life Technologies Corp.(1) MACHINERY—3.0% ArvinMeritor, Inc.(1) Cummins, Inc. Flowserve Corp. MEDIA—0.8% Imax Corp.(1) METALS & MINING—1.4% Cliffs Natural Resources, Inc. Titanium Metals Corp.(1) MULTILINE RETAIL—2.0% Dollar Tree, Inc.(1) Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS—2.3% Concho Resources, Inc.(1) Pioneer Natural Resources Co. PHARMACEUTICALS—2.0% Salix Pharmaceuticals Ltd.(1) Shire plc ADR REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.3% AvalonBay Communities, Inc. Digital Realty Trust, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—1.5% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL—2.0% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—4.5% Analog Devices, Inc. ARM Holdings plc Atheros Communications, Inc.(1) Cavium Networks, Inc.(1) Cypress Semiconductor Corp.(1) Veeco Instruments, Inc.(1) SOFTWARE—5.0% Citrix Systems, Inc.(1) Intuit, Inc.(1) RealD, Inc.(1) Rovi Corp.(1) Heritage – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value salesforce.com, inc.(1) SPECIALTY RETAIL—4.8% AnnTaylor Stores Corp.(1) AutoZone, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.5% Lululemon Athletica, Inc.(1) TRADING COMPANIES & DISTRIBUTORS—2.4% Fastenal Co. MSC Industrial Direct Co., Class A WIRELESS TELECOMMUNICATION SERVICES—4.0% NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $1,976,093,803) TEMPORARY CASH INVESTMENTS — 2.7% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $67,277,269), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $65,800,823) TOTAL TEMPORARY CASH INVESTMENTS (Cost $65,897,432) TOTAL INVESTMENT SECURITIES—100.9% (Cost $2,041,991,235) OTHER ASSETS AND LIABILITIES — (0.9)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell CounterpartySettlement Date Value Unrealized Gain (Loss) EUR for USD UBS AG8/31/10 GBP for USD Bank of America8/31/10 (Value on Settlement Date $18,714,184) Notes to Schedule of Investments ADR - American Depositary Receipt EUR - Euro GBP - British Pound USD - United States Dollar Non-income producing. Heritage – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings: Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings New Opportunities Fund July 31, 2010 New Opportunities – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.6% AEROSPACE & DEFENSE—3.4% AerCap Holdings NV(1) Ladish Co., Inc.(1) Triumph Group, Inc. AIR FREIGHT & LOGISTICS—1.6% Atlas Air Worldwide Holdings, Inc.(1) Hub Group, Inc., Class A(1) AIRLINES—4.9% AirTran Holdings, Inc.(1) Continental Airlines, Inc., Class B(1) UAL Corp.(1) US Airways Group, Inc.(1) AUTO COMPONENTS—2.4% American Axle & Manufacturing Holdings, Inc.(1) BorgWarner, Inc.(1) Cooper Tire & Rubber Co. Goodyear Tire & Rubber Co. (The)(1) BEVERAGES—0.1% Boston Beer Co., Inc., Class A(1) BIOTECHNOLOGY—2.7% Acorda Therapeutics, Inc.(1) Alexion Pharmaceuticals, Inc.(1) Alkermes, Inc.(1) Amylin Pharmaceuticals, Inc.(1) Arena Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) Human Genome Sciences, Inc.(1) Incyte Corp. Ltd.(1) InterMune, Inc.(1) Isis Pharmaceuticals, Inc.(1) Momenta Pharmaceuticals, Inc.(1) Onyx Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Regeneron Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) CAPITAL MARKETS—1.5% BGC Partners, Inc., Class A Cohen & Steers, Inc. Eaton Vance Corp. Lazard Ltd., Class A SEI Investments Co. New Opportunities – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value CHEMICALS—2.6% Albemarle Corp. International Flavors & Fragrances, Inc. Lubrizol Corp. Nalco Holding Co. OM Group, Inc.(1) Sensient Technologies Corp. Solutia, Inc.(1) COMMERCIAL BANKS—2.1% Columbia Banking System, Inc. East West Bancorp., Inc. Republic Bancorp., Inc., Class A Sandy Spring Bancorp, Inc. Western Alliance Bancorp.(1) COMMERCIAL SERVICES & SUPPLIES—0.9% Deluxe Corp. Waste Connections, Inc.(1) COMMUNICATIONS EQUIPMENT—3.0% Acme Packet, Inc.(1) Blue Coat Systems, Inc.(1) F5 Networks, Inc.(1) Netgear, Inc.(1) RADWARE Ltd.(1) Sycamore Networks, Inc. Viasat, Inc.(1) COMPUTERS & PERIPHERALS—0.2% Synaptics, Inc.(1) Xyratex Ltd.(1) CONSTRUCTION MATERIALS—0.4% Martin Marietta Materials, Inc. CONSUMER FINANCE—0.8% Dollar Financial Corp.(1) World Acceptance Corp.(1) CONTAINERS & PACKAGING—1.4% Crown Holdings, Inc.(1) Pactiv Corp.(1) Silgan Holdings, Inc. DIVERSIFIED CONSUMER SERVICES—0.9% DeVry, Inc. ITT Educational Services, Inc.(1) DIVERSIFIED FINANCIAL SERVICES—0.3% MSCI, Inc., Class A(1) New Opportunities – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value DIVERSIFIED TELECOMMUNICATION SERVICES—0.6% General Communication, Inc., Class A(1) Vonage Holdings Corp.(1) ELECTRICAL EQUIPMENT—1.3% American Superconductor Corp.(1) AMETEK, Inc. Harbin Electric, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—3.6% Daktronics, Inc. FLIR Systems, Inc.(1) Kemet Corp.(1) Littelfuse, Inc.(1) Plexus Corp.(1) Sanmina-SCI Corp.(1) SMART Modular Technologies (WWH), Inc.(1) Trimble Navigation Ltd.(1) ENERGY EQUIPMENT & SERVICES—1.5% Complete Production Services, Inc.(1) Core Laboratories NV Dril-Quip, Inc.(1) Superior Well Services, Inc.(1) FOOD & STAPLES RETAILING—1.0% PriceSmart, Inc. United Natural Foods, Inc.(1) FOOD PRODUCTS—0.7% B&G Foods, Inc., Class A Dean Foods Co.(1) Flowers Foods, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—3.0% Abaxis, Inc.(1) Align Technology, Inc.(1) American Medical Systems Holdings, Inc.(1) Haemonetics Corp.(1) IDEXX Laboratories, Inc.(1) Immucor, Inc.(1) Integra LifeSciences Holdings Corp.(1) Masimo Corp. Mettler-Toledo International, Inc.(1) NuVasive, Inc.(1) Resmed, Inc.(1) STERIS Corp. Thoratec Corp.(1) Volcano Corp.(1) West Pharmaceutical Services, Inc. New Opportunities – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value HEALTH CARE PROVIDERS & SERVICES—1.9% Amedisys, Inc.(1) Bio-Reference Labs, Inc.(1) Catalyst Health Solutions, Inc.(1) Chemed Corp. Emergency Medical Services Corp., Class A(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) Lincare Holdings, Inc. Owens & Minor, Inc. Patterson Cos., Inc. PSS World Medical, Inc.(1) Psychiatric Solutions, Inc.(1) HEALTH CARE TECHNOLOGY—0.5% athenahealth, Inc.(1) Eclipsys Corp.(1) MedAssets, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS & LEISURE—1.6% Chipotle Mexican Grill, Inc.(1) Domino's Pizza, Inc.(1) HOUSEHOLD DURABLES—2.5% Lennar Corp., Class A NVR, Inc.(1) Tempur-Pedic International, Inc.(1) HOUSEHOLD PRODUCTS—0.6% Church & Dwight Co., Inc. INDUSTRIAL CONGLOMERATES—0.6% Raven Industries, Inc. INSURANCE—2.7% Allied World Assurance Co. Holdings Ltd. AMERISAFE, Inc.(1) Amtrust Financial Services, Inc. Infinity Property & Casualty Corp. Platinum Underwriters Holdings Ltd. ProAssurance Corp.(1) RLI Corp. Safety Insurance Group, Inc. INTERNET & CATALOG RETAIL—1.6% HSN, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—0.6% Dice Holdings, Inc.(1) Equinix, Inc.(1) New Opportunities – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value IT SERVICES—2.1% Acxiom Corp.(1) Alliance Data Systems Corp.(1) CACI International, Inc., Class A(1) Forrester Research, Inc.(1) Global Payments, Inc. MAXIMUS, Inc. SPS Commerce, Inc.(1) LEISURE EQUIPMENT & PRODUCTS—0.4% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES—0.7% Covance, Inc.(1) Dionex Corp.(1) PAREXEL International Corp.(1) Pharmaceutical Product Development, Inc. MACHINERY—7.1% ArvinMeritor, Inc.(1) Barnes Group, Inc. Bucyrus International, Inc. Cascade Corp. Donaldson Co., Inc. EnPro Industries, Inc.(1) Middleby Corp.(1) NACCO Industries, Inc., Class A Navistar International Corp.(1) Pall Corp. Titan International, Inc. Wabash National Corp.(1) MEDIA—0.9% Interpublic Group of Cos., Inc. (The)(1) Sirius XM Radio, Inc.(1) OIL, GAS & CONSUMABLE FUELS—6.3% Alpha Natural Resources, Inc.(1) BP Prudhoe Bay Royalty Trust Concho Resources, Inc.(1) Crosstex Energy LP(1) DCP Midstream Partners LP EXCO Resources, Inc. Forest Oil Corp.(1) Knightsbridge Tankers Ltd. Permian Basin Royalty Trust Sunoco Logistics Partners LP Swift Energy Co.(1) Teekay Tankers Ltd., Class A PHARMACEUTICALS—1.1% Auxilium Pharmaceuticals, Inc.(1) New Opportunities – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Impax Laboratories, Inc.(1) Nektar Therapeutics(1) Salix Pharmaceuticals Ltd.(1) Valeant Pharmaceuticals International(1) VIVUS, Inc.(1) PROFESSIONAL SERVICES—1.3% Kelly Services, Inc., Class A(1) Robert Half International, Inc. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.8% Ashford Hospitality Trust, Inc.(1) Digital Realty Trust, Inc. Investors Real Estate Trust Post Properties, Inc. Saul Centers, Inc. Sovran Self Storage, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—0.5% CB Richard Ellis Group, Inc., Class A(1) ROAD & RAIL—1.9% Dollar Thrifty Automotive Group, Inc.(1) Kansas City Southern(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—7.1% Atheros Communications, Inc.(1) Cirrus Logic, Inc.(1) Cree, Inc.(1) Entegris, Inc.(1) Kulicke & Soffa Industries, Inc.(1) Lattice Semiconductor Corp.(1) MKS Instruments, Inc.(1) ON Semiconductor Corp.(1) Power Integrations, Inc. Skyworks Solutions, Inc.(1) Ultratech, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE—4.8% ANSYS, Inc.(1) Ariba, Inc.(1) AsiaInfo-Linkage, Inc.(1) Epicor Software Corp.(1) FactSet Research Systems, Inc. Motricity, Inc.(1) Nuance Communications, Inc.(1) Progress Software Corp.(1) Radiant Systems, Inc.(1) RealD, Inc.(1) Rovi Corp.(1) Smith Micro Software, Inc.(1) New Opportunities – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Taleo Corp., Class A(1) SPECIALTY RETAIL—4.3% AnnTaylor Stores Corp.(1) CarMax, Inc.(1) Children's Place Retail Stores, Inc. (The)(1) Finish Line, Inc. (The), Class A Monro Muffler Brake, Inc. PetSmart, Inc. Systemax, Inc. Talbots, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—3.5% Deckers Outdoor Corp.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Maidenform Brands, Inc.(1) Steven Madden Ltd.(1) True Religion Apparel, Inc.(1) THRIFTS & MORTGAGE FINANCE—0.2% Provident Financial Services, Inc. TRADING COMPANIES & DISTRIBUTORS—0.7% Aircastle Ltd. WIRELESS TELECOMMUNICATION SERVICES—1.4% MetroPCS Communications, Inc.(1) SBA Communications Corp., Class A(1) Syniverse Holdings, Inc.(1) TOTAL COMMON STOCKS (Cost $125,278,714) TEMPORARY CASH INVESTMENTS — 0.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $408,980), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $400,005) TOTAL TEMPORARY CASH INVESTMENTS (Cost $443,362) TOTAL INVESTMENT SECURITIES—99.9% (Cost $125,722,076) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments Non-income producing. New Opportunities – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of July 31, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Growth Fund July 31, 2010 NT Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.6% AEROSPACE & DEFENSE—2.4% Honeywell International, Inc. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS—1.9% United Parcel Service, Inc., Class B AUTO COMPONENTS—1.5% BorgWarner, Inc.(1) AUTOMOBILES—0.8% Ford Motor Co.(1) BEVERAGES—3.8% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY—1.9% Alexion Pharmaceuticals, Inc.(1) Amgen, Inc.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—1.6% BlackRock, Inc. Charles Schwab Corp. (The) Goldman Sachs Group, Inc. (The) CHEMICALS—2.3% Monsanto Co. PPG Industries, Inc. Sigma-Aldrich Corp. COMMERCIAL BANKS—0.8% Wells Fargo & Co. COMMUNICATIONS EQUIPMENT—4.3% Arris Group, Inc.(1) Cisco Systems, Inc.(1) F5 Networks, Inc.(1) QUALCOMM, Inc. Tellabs, Inc. COMPUTERS & PERIPHERALS—8.8% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. NetApp, Inc.(1) CONSUMER FINANCE—1.8% American Express Co. DIVERSIFIED FINANCIAL SERVICES—0.1% CBOE Holdings, Inc.(1) NT Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value ELECTRICAL EQUIPMENT—2.0% Emerson Electric Co. Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.2% Corning, Inc. Jabil Circuit, Inc. ENERGY EQUIPMENT & SERVICES—2.8% Cameron International Corp.(1) Halliburton Co. Schlumberger Ltd. FOOD & STAPLES RETAILING—2.4% Costco Wholesale Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS—2.2% General Mills, Inc. Hershey Co. (The) Kellogg Co. Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—2.6% Covidien plc Edwards Lifesciences Corp.(1) Gen-Probe, Inc.(1) Intuitive Surgical, Inc.(1) Masimo Corp. HEALTH CARE PROVIDERS & SERVICES—2.6% Aetna, Inc. Express Scripts, Inc.(1) McKesson Corp. Medco Health Solutions, Inc.(1) HOTELS, RESTAURANTS & LEISURE—1.8% Chipotle Mexican Grill, Inc.(1) Starwood Hotels & Resorts Worldwide, Inc. HOUSEHOLD DURABLES—0.7% Whirlpool Corp. HOUSEHOLD PRODUCTS—0.9% Procter & Gamble Co. (The) INDUSTRIAL CONGLOMERATES—2.2% 3M Co. Textron, Inc. INSURANCE—1.0% Aflac, Inc. NT Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value INTERNET SOFTWARE & SERVICES—1.6% Google, Inc., Class A(1) IT SERVICES—2.6% International Business Machines Corp. MasterCard, Inc., Class A LIFE SCIENCES TOOLS & SERVICES—0.4% Thermo Fisher Scientific, Inc.(1) MACHINERY—3.8% Caterpillar, Inc. Eaton Corp. Illinois Tool Works, Inc. MEDIA—1.7% Scripps Networks Interactive, Inc., Class A Walt Disney Co. (The) METALS & MINING—2.0% Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. MULTILINE RETAIL—2.2% Kohl's Corp.(1) Target Corp. OIL, GAS & CONSUMABLE FUELS—7.2% Cimarex Energy Co. ConocoPhillips EOG Resources, Inc. Exxon Mobil Corp. Occidental Petroleum Corp. Southwestern Energy Co.(1) PERSONAL PRODUCTS—0.7% Estee Lauder Cos., Inc. (The), Class A PHARMACEUTICALS—3.3% Abbott Laboratories Allergan, Inc. Novo Nordisk A/S B Shares Perrigo Co. ROAD & RAIL—0.7% Union Pacific Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—5.4% Altera Corp. Broadcom Corp., Class A Cree, Inc.(1) Intel Corp. Linear Technology Corp. Microchip Technology, Inc. NT Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Micron Technology, Inc.(1) SOFTWARE—6.7% Electronic Arts, Inc.(1) Intuit, Inc.(1) Microsoft Corp. Oracle Corp. Quest Software, Inc.(1) salesforce.com, inc.(1) SPECIALTY RETAIL—3.0% Abercrombie & Fitch Co., Class A Home Depot, Inc. (The) J. Crew Group, Inc.(1) OfficeMax, Inc.(1) Williams-Sonoma, Inc. WIRELESS TELECOMMUNICATION SERVICES—1.9% American Tower Corp., Class A(1) Crown Castle International Corp.(1) MetroPCS Communications, Inc.(1) TOTAL COMMON STOCKS (Cost $249,379,305) TEMPORARY CASH INVESTMENTS — 1.8% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12 - 6/30/14, valued at $5,316,745), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $5,200,065) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,246,193) TOTAL INVESTMENT SECURITIES—99.4% (Cost $254,625,498) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) DKK for USDUBS AG 8/31/10 (Value on Settlement Date $888,150) Notes to Schedule of Investments DKK - Danish Krone USD - United States Dollar Non-income producing. NT Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT VistaSM Fund July 31, 2010 NT Vista – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.4% AEROSPACE & DEFENSE—4.0% BE Aerospace, Inc.(1) Goodrich Corp. Precision Castparts Corp. AIR FREIGHT & LOGISTICS—2.8% Atlas Air Worldwide Holdings, Inc.(1) C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. AIRLINES—1.4% Delta Air Lines, Inc.(1) UAL Corp.(1) BIOTECHNOLOGY—1.0% Alexion Pharmaceuticals, Inc.(1) CHEMICALS—3.1% Albemarle Corp. Cytec Industries, Inc. Ecolab, Inc. International Flavors & Fragrances, Inc. COMMERCIAL BANKS—1.3% Comerica, Inc. COMMERCIAL SERVICES & SUPPLIES—0.8% Republic Services, Inc. COMMUNICATIONS EQUIPMENT—2.5% F5 Networks, Inc.(1) JDS Uniphase Corp.(1) COMPUTERS & PERIPHERALS—3.2% Lexmark International, Inc., Class A(1) NetApp, Inc.(1) SanDisk Corp.(1) ELECTRICAL EQUIPMENT—1.0% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.9% Agilent Technologies, Inc.(1) Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—2.1% Core Laboratories NV FMC Technologies, Inc.(1) FOOD & STAPLES RETAILING—1.2% Whole Foods Market, Inc.(1) FOOD PRODUCTS—3.0% H.J. Heinz Co. NT Vista – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Hershey Co. (The) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—2.4% C.R. Bard, Inc. Intuitive Surgical, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.9% AmerisourceBergen Corp. Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) HOTELS, RESTAURANTS & LEISURE—4.7% Chipotle Mexican Grill, Inc.(1) Ctrip.com International Ltd. ADR(1) Las Vegas Sands Corp.(1) Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. HOUSEHOLD DURABLES—2.4% Stanley Black & Decker, Inc. Tempur-Pedic International, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS—0.6% Church & Dwight Co., Inc. INTERNET & CATALOG RETAIL—0.9% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—4.8% Baidu, Inc. ADR(1) Equinix, Inc.(1) MercadoLibre, Inc.(1) VeriSign, Inc.(1) WebMD Health Corp.(1) IT SERVICES—2.5% Amdocs Ltd.(1) Cognizant Technology Solutions Corp., Class A(1) LEISURE EQUIPMENT & PRODUCTS—1.3% Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES—1.8% Illumina, Inc.(1) Life Technologies Corp.(1) PerkinElmer, Inc. Waters Corp.(1) MACHINERY—5.1% ArvinMeritor, Inc.(1) Cummins, Inc. Dover Corp. NT Vista – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Kennametal, Inc. Timken Co. MEDIA—1.6% CBS Corp., Class B Discovery Communications, Inc., Class A(1) Imax Corp.(1) METALS & MINING—1.1% Cliffs Natural Resources, Inc. Titanium Metals Corp.(1) MULTILINE RETAIL—3.6% Dollar Tree, Inc.(1) Family Dollar Stores, Inc. Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS—3.5% Brigham Exploration Co.(1) Concho Resources, Inc.(1) Pioneer Natural Resources Co. Whiting Petroleum Corp.(1) PHARMACEUTICALS—1.7% Salix Pharmaceuticals Ltd.(1) Shire plc REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.9% AvalonBay Communities, Inc. Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—1.7% CB Richard Ellis Group, Inc., Class A(1) Jones Lang LaSalle, Inc. ROAD & RAIL—2.0% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) Knight Transportation, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.8% Altera Corp. ARM Holdings plc Cavium Networks, Inc.(1) Cree, Inc.(1) Teradyne, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE—4.9% Citrix Systems, Inc.(1) Intuit, Inc.(1) NT Vista – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Rovi Corp.(1) salesforce.com, inc.(1) SPECIALTY RETAIL—5.6% AnnTaylor Stores Corp.(1) AutoZone, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.5% Lululemon Athletica, Inc.(1) TRADING COMPANIES & DISTRIBUTORS—2.1% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES—5.7% American Tower Corp., Class A(1) NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $122,742,964) TEMPORARY CASH INVESTMENTS — 2.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $ 3,476,333), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $3,400,043) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,494,122) TOTAL INVESTMENT SECURITIES—101.9% (Cost $126,237,086) OTHER ASSETS AND LIABILITIES — (1.9)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell CounterpartySettlement Date Value Unrealized Gain (Loss) GBP for USD Bank ofAmerica8/31/10 (Value on Settlement Date $1,375,751) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. NT Vista – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value.Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of July 31, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Select Fund July 31, 2010 Select – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.2% AEROSPACE & DEFENSE—3.9% General Dynamics Corp. Rockwell Collins, Inc. AIR FREIGHT & LOGISTICS—1.2% United Parcel Service, Inc., Class B BEVERAGES—1.4% Diageo plc BIOTECHNOLOGY—1.7% Gilead Sciences, Inc.(1) CAPITAL MARKETS—2.4% Bank of New York Mellon Corp. (The) Franklin Resources, Inc. CHEMICALS—2.9% Eastman Chemical Co. Monsanto Co. Potash Corp. of Saskatchewan, Inc. COMMUNICATIONS EQUIPMENT—3.7% Cisco Systems, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS—11.2% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. CONTAINERS & PACKAGING—1.1% Owens-Illinois, Inc.(1) DIVERSIFIED FINANCIAL SERVICES—2.7% CME Group, Inc. Hong Kong Exchanges and Clearing Ltd. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT—3.6% ABB Ltd. ADR(1) Emerson Electric Co. ENERGY EQUIPMENT & SERVICES—4.5% Halliburton Co. National Oilwell Varco, Inc. Schlumberger Ltd. FOOD & STAPLES RETAILING—3.1% Costco Wholesale Corp. Wal-Mart Stores, Inc. Select – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value FOOD PRODUCTS—1.1% Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—1.4% Medtronic, Inc. HEALTH CARE PROVIDERS & SERVICES—3.8% Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—3.2% International Game Technology McDonald's Corp. HOUSEHOLD DURABLES—1.3% Harman International Industries, Inc.(1) HOUSEHOLD PRODUCTS—0.8% Colgate-Palmolive Co. INDUSTRIAL CONGLOMERATES—0.5% Carlisle Cos., Inc. INSURANCE—1.1% Travelers Cos., Inc. (The) INTERNET & CATALOG RETAIL—1.3% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES—5.8% Baidu, Inc. ADR(1) Google, Inc., Class A(1) IT SERVICES—4.0% MasterCard, Inc., Class A Teradata Corp.(1) LEISURE EQUIPMENT & PRODUCTS—2.0% Hasbro, Inc. MACHINERY—1.6% Parker-Hannifin Corp. METALS & MINING—1.0% Walter Energy, Inc. OIL, GAS & CONSUMABLE FUELS—4.7% Exxon Mobil Corp. Occidental Petroleum Corp. PHARMACEUTICALS—3.0% Allergan, Inc. Teva Pharmaceutical Industries Ltd. ADR PROFESSIONAL SERVICES—1.4% Robert Half International, Inc. Verisk Analytics, Inc., Class A(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.3% Intel Corp. Select – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Linear Technology Corp. SOFTWARE—5.5% Adobe Systems, Inc.(1) Microsoft Corp. Nintendo Co. Ltd. Oracle Corp. SPECIALTY RETAIL—2.9% Lowe's Cos., Inc. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS—3.4% Coach, Inc. Hanesbrands, Inc.(1) TOBACCO—1.7% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $1,399,389,745) TEMPORARY CASH INVESTMENTS — 0.5% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $7,566,137), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $7,400,093) TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,451,940) TOTAL INVESTMENT SECURITIES—98.7% (Cost $1,406,841,685) OTHER ASSETS AND LIABILITIES — 1.3% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to SellCounterparty Settlement Date Value Unrealized Gain (Loss) GBP for USDBank of America 8/31/10 JPY for USDBank of America 8/31/10 (Value on Settlement Date $14,700,375) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound JPY - Japanese Yen USD - United States Dollar Non-income producing. Select – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instruments as of July 31, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Small Cap Growth Fund July 31, 2010 Small Cap Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—99.6% AEROSPACE & DEFENSE—4.0% AerCap Holdings NV(1) Ladish Co., Inc.(1) Triumph Group, Inc. AIR FREIGHT & LOGISTICS—1.8% Atlas Air Worldwide Holdings, Inc.(1) Hub Group, Inc., Class A(1) AIRLINES—4.3% AirTran Holdings, Inc.(1) UAL Corp.(1) US Airways Group, Inc.(1) AUTO COMPONENTS—1.3% American Axle & Manufacturing Holdings, Inc.(1) Cooper Tire & Rubber Co. BEVERAGES—0.3% Boston Beer Co., Inc., Class A(1) BIOTECHNOLOGY—3.1% Acorda Therapeutics, Inc.(1) Alkermes, Inc.(1) AMAG Pharmaceuticals, Inc.(1) Arena Pharmaceuticals, Inc.(1) Cepheid, Inc.(1) Cubist Pharmaceuticals, Inc.(1) ImmunoGen, Inc.(1) Incyte Corp. Ltd.(1) InterMune, Inc.(1) Isis Pharmaceuticals, Inc.(1) Momenta Pharmaceuticals, Inc.(1) Onyx Pharmaceuticals, Inc.(1) PDL BioPharma, Inc. Pharmasset, Inc.(1) Savient Pharmaceuticals, Inc.(1) Seattle Genetics, Inc.(1) Theravance, Inc.(1) CAPITAL MARKETS—1.2% BGC Partners, Inc., Class A Cohen & Steers, Inc. HFF, Inc., Class A(1) CHEMICALS—1.4% OM Group, Inc.(1) Sensient Technologies Corp. Solutia, Inc.(1) Small Cap Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMERCIAL BANKS—2.3% Columbia Banking System, Inc. East West Bancorp., Inc. Republic Bancorp., Inc., Class A Sandy Spring Bancorp, Inc. Western Alliance Bancorp.(1) COMMERCIAL SERVICES & SUPPLIES—1.0% Deluxe Corp. Waste Connections, Inc.(1) COMMUNICATIONS EQUIPMENT—2.9% Acme Packet, Inc.(1) Blue Coat Systems, Inc.(1) Netgear, Inc.(1) RADWARE Ltd.(1) Sycamore Networks, Inc. Viasat, Inc.(1) COMPUTERS & PERIPHERALS—0.5% Synaptics, Inc.(1) Xyratex Ltd.(1) CONSUMER FINANCE—1.1% Cash America International, Inc. Dollar Financial Corp.(1) World Acceptance Corp.(1) CONTAINERS & PACKAGING—0.6% Silgan Holdings, Inc. DIVERSIFIED CONSUMER SERVICES—0.1% Sotheby's DIVERSIFIED TELECOMMUNICATION SERVICES—0.6% General Communication, Inc., Class A(1) Vonage Holdings Corp.(1) ELECTRICAL EQUIPMENT—0.8% American Superconductor Corp.(1) Harbin Electric, Inc.(1) ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—3.8% Daktronics, Inc. DDi Corp. Kemet Corp.(1) Littelfuse, Inc.(1) Plexus Corp.(1) Sanmina-SCI Corp.(1) SMART Modular Technologies (WWH), Inc.(1) ENERGY EQUIPMENT & SERVICES—1.3% Complete Production Services, Inc.(1) Dril-Quip, Inc.(1) Small Cap Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Superior Well Services, Inc.(1) FOOD & STAPLES RETAILING—1.0% PriceSmart, Inc. United Natural Foods, Inc.(1) FOOD PRODUCTS—0.2% B&G Foods, Inc., Class A Flowers Foods, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—3.5% Abaxis, Inc.(1) Align Technology, Inc.(1) American Medical Systems Holdings, Inc.(1) Arthrocare Corp.(1) Cyberonics, Inc.(1) DexCom, Inc.(1) Haemonetics Corp.(1) HeartWare International, Inc.(1) Immucor, Inc.(1) Integra LifeSciences Holdings Corp.(1) Masimo Corp. Meridian Bioscience, Inc. NuVasive, Inc.(1) Sirona Dental Systems, Inc.(1) STERIS Corp. Volcano Corp.(1) West Pharmaceutical Services, Inc. HEALTH CARE PROVIDERS & SERVICES—2.2% Amedisys, Inc.(1) Bio-Reference Labs, Inc.(1) Catalyst Health Solutions, Inc.(1) Chemed Corp. Genoptix, Inc.(1) HealthSouth Corp.(1) HMS Holdings Corp.(1) Owens & Minor, Inc. PharMerica Corp.(1) PSS World Medical, Inc.(1) Psychiatric Solutions, Inc.(1) HEALTH CARE TECHNOLOGY—0.8% athenahealth, Inc.(1) Eclipsys Corp.(1) MedAssets, Inc.(1) Quality Systems, Inc. HOTELS, RESTAURANTS & LEISURE—1.1% Domino's Pizza, Inc.(1) HOUSEHOLD DURABLES—2.6% Deer Consumer Products, Inc.(1) Small Cap Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Lennar Corp., Class A Tempur-Pedic International, Inc.(1) INDUSTRIAL CONGLOMERATES—0.6% Raven Industries, Inc. INSURANCE—3.2% Allied World Assurance Co. Holdings Ltd. AMERISAFE, Inc.(1) Amtrust Financial Services, Inc. Infinity Property & Casualty Corp. Platinum Underwriters Holdings Ltd. ProAssurance Corp.(1) RLI Corp. Safety Insurance Group, Inc. INTERNET & CATALOG RETAIL—1.6% HSN, Inc.(1) priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—0.9% Dice Holdings, Inc.(1) Liquidity Services, Inc.(1) Zix Corp.(1) IT SERVICES—2.2% Acxiom Corp.(1) CACI International, Inc., Class A(1) Cass Information Systems, Inc. Forrester Research, Inc.(1) Lionbridge Technologies, Inc.(1) MAXIMUS, Inc. SPS Commerce, Inc.(1) LEISURE EQUIPMENT & PRODUCTS—0.5% Polaris Industries, Inc. LIFE SCIENCES TOOLS & SERVICES—0.7% Bruker Corp.(1) Dionex Corp.(1) PAREXEL International Corp.(1) MACHINERY—7.4% ArvinMeritor, Inc.(1) Barnes Group, Inc. Cascade Corp. Commercial Vehicle Group, Inc.(1) EnPro Industries, Inc.(1) Middleby Corp.(1) NACCO Industries, Inc., Class A Titan International, Inc. Wabash National Corp.(1) Small Cap Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value MEDIA—0.7% LodgeNet Interactive Corp.(1) METALS & MINING—0.9% Mesabi Trust OIL, GAS & CONSUMABLE FUELS—5.6% BP Prudhoe Bay Royalty Trust Crosstex Energy LP(1) DCP Midstream Partners LP Forest Oil Corp.(1) Knightsbridge Tankers Ltd. Permian Basin Royalty Trust Sunoco Logistics Partners LP Swift Energy Co.(1) Teekay Tankers Ltd., Class A PAPER & FOREST PRODUCTS—1.4% Buckeye Technologies, Inc.(1) KapStone Paper and Packaging Corp.(1) PHARMACEUTICALS—1.2% Auxilium Pharmaceuticals, Inc.(1) Impax Laboratories, Inc.(1) Nektar Therapeutics(1) Salix Pharmaceuticals Ltd.(1) VIVUS, Inc.(1) PROFESSIONAL SERVICES—0.9% Kelly Services, Inc., Class A(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.3% Agree Realty Corp. Ashford Hospitality Trust, Inc.(1) Investors Real Estate Trust Post Properties, Inc. Saul Centers, Inc. Sovran Self Storage, Inc. ROAD & RAIL—2.0% Dollar Thrifty Automotive Group, Inc.(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—8.5% Atheros Communications, Inc.(1) Cirrus Logic, Inc.(1) Entegris, Inc.(1) Kulicke & Soffa Industries, Inc.(1) Lattice Semiconductor Corp.(1) Mindspeed Technologies, Inc.(1) MKS Instruments, Inc.(1) Power Integrations, Inc. Silicon Motion Technology Corp. ADR(1) Skyworks Solutions, Inc.(1) Ultra Clean Holdings, Inc.(1) Ultratech, Inc.(1) Small Cap Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Veeco Instruments, Inc.(1) $1,972,575 SOFTWARE—3.9% Ariba, Inc.(1) AsiaInfo-Linkage, Inc.(1) Epicor Software Corp.(1) Motricity, Inc.(1) Progress Software Corp.(1) Radiant Systems, Inc.(1) RealD, Inc.(1) Smith Micro Software, Inc.(1) Taleo Corp., Class A(1) SPECIALTY RETAIL—4.6% AnnTaylor Stores Corp.(1) Children's Place Retail Stores, Inc. (The)(1) Finish Line, Inc. (The), Class A Kirkland's, Inc.(1) Monro Muffler Brake, Inc. Systemax, Inc. Talbots, Inc.(1) TEXTILES, APPAREL & LUXURY GOODS—5.1% Deckers Outdoor Corp.(1) G-III Apparel Group Ltd.(1) Iconix Brand Group, Inc.(1) Maidenform Brands, Inc.(1) Steven Madden Ltd.(1) True Religion Apparel, Inc.(1) THRIFTS & MORTGAGE FINANCE—0.2% Provident Financial Services, Inc. TRADING COMPANIES & DISTRIBUTORS—0.7% Aircastle Ltd. WIRELESS TELECOMMUNICATION SERVICES—0.7% Syniverse Holdings, Inc.(1) TOTAL COMMON STOCKS (Cost $322,096,393) TEMPORARY CASH INVESTMENTS — 0.4% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $1,431,431), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $1,400,018) TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,498,675) TOTAL INVESTMENT SECURITIES—100.0% (Cost $323,595,068) OTHER ASSETS AND LIABILITIES(2) TOTAL NET ASSETS — 100.0% Small Cap Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Category is less than 0.05% of total net assets. Small Cap Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securitiesas of July 31, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Affiliated Company Transactions If a fund's holding represents ownership of 5% or more of the voting securities of a company, the company is affiliated as defined in the 1940 Act. A summary of transactions for each company which is or was an affiliate at or during the nine months ended July 31, 2010 follows: October 31, 2009 July 31, 2010 Company Share Balance Purchase Cost Sales Cost Realized Gain (Loss) Dividend Income Share Balance Market Value LodgeNet Interactive Corp.(1)(2) — Non-income producing. Company was not an affiliate at July 31, 2010. Small Cap Growth – Schedule of Investments JULY 31, 2010 (UNAUDITED) 4. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Ultra® Fund July 31, 2010 Ultra – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.9% AEROSPACE & DEFENSE—1.7% General Dynamics Corp. BEVERAGES—0.9% Coca-Cola Co. (The) PepsiCo, Inc. BIOTECHNOLOGY—3.2% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) Gilead Sciences, Inc.(1) CAPITAL MARKETS—1.5% BlackRock, Inc. Charles Schwab Corp. (The) CHEMICALS—2.5% Monsanto Co. Nalco Holding Co. Potash Corp. of Saskatchewan, Inc. RPM International, Inc. COMMUNICATIONS EQUIPMENT—4.3% Cisco Systems, Inc.(1) QUALCOMM, Inc. COMPUTERS & PERIPHERALS—9.7% Apple, Inc.(1) EMC Corp.(1) Hewlett-Packard Co. CONSUMER FINANCE—1.1% American Express Co. DIVERSIFIED FINANCIAL SERVICES—2.3% CME Group, Inc. JPMorgan Chase & Co. ELECTRICAL EQUIPMENT—4.7% ABB Ltd.(1) ABB Ltd. ADR(1) Cooper Industries plc Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—0.6% Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—2.8% Cameron International Corp.(1) Core Laboratories NV Schlumberger Ltd. Ultra – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value FOOD & STAPLES RETAILING—2.6% Costco Wholesale Corp. Wal-Mart Stores, Inc. FOOD PRODUCTS—1.7% Mead Johnson Nutrition Co. Nestle SA HEALTH CARE EQUIPMENT & SUPPLIES—2.7% Edwards Lifesciences Corp.(1) Intuitive Surgical, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—4.0% Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE—3.8% Chipotle Mexican Grill, Inc.(1) Marriott International, Inc., Class A McDonald's Corp. HOUSEHOLD PRODUCTS—0.7% Colgate-Palmolive Co. INSURANCE—1.6% MetLife, Inc. INTERNET & CATALOG RETAIL—2.0% Amazon.com, Inc.(1) INTERNET SOFTWARE & SERVICES—6.0% Baidu, Inc. ADR(1) Google, Inc., Class A(1) Tencent Holdings Ltd. IT SERVICES—2.4% MasterCard, Inc., Class A Visa, Inc., Class A LEISURE EQUIPMENT & PRODUCTS—1.3% Hasbro, Inc. LIFE SCIENCES TOOLS & SERVICES—0.3% Thermo Fisher Scientific, Inc.(1) MACHINERY—5.6% Cummins, Inc. Donaldson Co., Inc. Joy Global, Inc. Parker-Hannifin Corp. WABCO Holdings, Inc.(1) Wabtec Corp. Ultra – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value METALS & MINING—0.8% BHP Billiton Ltd. ADR MULTILINE RETAIL—1.4% Kohl's Corp.(1) OIL, GAS & CONSUMABLE FUELS—5.8% EOG Resources, Inc. Exxon Mobil Corp. Newfield Exploration Co.(1) Occidental Petroleum Corp. Southwestern Energy Co.(1) PHARMACEUTICALS—1.5% Teva Pharmaceutical Industries Ltd. ADR SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.7% Altera Corp. Linear Technology Corp. Microchip Technology, Inc. SOFTWARE—7.2% Adobe Systems, Inc.(1) Electronic Arts, Inc.(1) Microsoft Corp. Oracle Corp. VMware, Inc., Class A(1) SPECIALTY RETAIL—4.0% Guess?, Inc. J. Crew Group, Inc.(1) Lowe's Cos., Inc. O'Reilly Automotive, Inc.(1) Tiffany & Co. TJX Cos., Inc. (The) TEXTILES, APPAREL & LUXURY GOODS—1.3% NIKE, Inc., Class B TOBACCO—2.2% Philip Morris International, Inc. TOTAL COMMON STOCKS (Cost $4,169,908,486) TEMPORARY CASH INVESTMENTS — 1.6% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Bank of America Securities, LLC, (collateralized by various U.S. Treasury obligations, 0.625%-2.625%, 5/31/12-6/30/14, valued at $76,479,327), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $74,800,935) Ultra – Schedule of Investments JULY 31, 2010 (UNAUDITED) Value Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $14,713,704), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $14,400,180) TOTAL TEMPORARY CASH INVESTMENTS (Cost $89,229,905) TOTAL INVESTMENT SECURITIES—99.5% (Cost $4,259,138,391) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell CounterpartySettlement Date Value Unrealized Gain (Loss) CHF for USD UBS AG8/31/10 (Value on Settlement Date $48,116,797) Notes to Schedule of Investments ADR - American Depositary Receipt CHF - Swiss Franc USD - United States Dollar Non-income producing. Ultra – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of July 31, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Veedot Fund July 31, 2010 Veedot – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—97.5% AUTO COMPONENTS—4.1% Tenneco, Inc.(1) $ 1,545,600 TRW Automotive Holdings Corp.(1) BEVERAGES—1.0% Boston Beer Co., Inc., Class A(1) BIOTECHNOLOGY—2.1% Enzon Pharmaceuticals, Inc.(1) Incyte Corp. Ltd.(1) CHEMICALS—3.9% Lubrizol Corp. Omnova Solutions, Inc.(1) Quaker Chemical Corp. COMMERCIAL BANKS—1.1% Community Bank System, Inc. COMMERCIAL SERVICES & SUPPLIES—2.1% Deluxe Corp. Ennis, Inc. COMMUNICATIONS EQUIPMENT—4.7% Aruba Networks, Inc.(1) Loral Space & Communications, Inc.(1) Oclaro, Inc.(1) Plantronics, Inc. COMPUTERS & PERIPHERALS—1.3% Isilon Systems, Inc.(1) CONSUMER FINANCE—2.3% American Express Co. First Cash Financial Services, Inc.(1) CONTAINERS & PACKAGING—0.9% Temple-Inland, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES—2.0% AT&T, Inc. Qwest Communications International, Inc. ELECTRIC UTILITIES—1.0% Hawaiian Electric Industries, Inc. ELECTRICAL EQUIPMENT—1.1% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—2.8% AVX Corp. Power-One, Inc.(1) ENERGY EQUIPMENT & SERVICES—1.1% FMC Technologies, Inc.(1) Veedot – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value FOOD & STAPLES RETAILING—6.8% Andersons, Inc. (The) BJ's Wholesale Club, Inc.(1) PriceSmart, Inc. Ruddick Corp. United Natural Foods, Inc.(1) Whole Foods Market, Inc.(1) FOOD PRODUCTS—1.9% Hershey Co. (The) Mead Johnson Nutrition Co. GAS UTILITIES—2.1% AGL Resources, Inc. Nicor, Inc. HEALTH CARE EQUIPMENT & SUPPLIES—1.0% Arthrocare Corp.(1) HEALTH CARE PROVIDERS & SERVICES—6.5% AmerisourceBergen Corp. Healthspring, Inc.(1) Humana, Inc.(1) MWI Veterinary Supply, Inc.(1) Universal American Corp.(1) HOTELS, RESTAURANTS & LEISURE—1.0% Panera Bread Co., Class A(1) HOUSEHOLD DURABLES—2.7% Tempur-Pedic International, Inc.(1) Whirlpool Corp. INSURANCE—3.3% American International Group, Inc.(1) CNA Financial Corp.(1) Torchmark Corp. INTERNET SOFTWARE & SERVICES—1.0% OpenTable, Inc.(1) IT SERVICES—1.0% Forrester Research, Inc.(1) LIFE SCIENCES TOOLS & SERVICES—0.9% Waters Corp.(1) MACHINERY—3.2% Actuant Corp., Class A ArvinMeritor, Inc.(1) Dover Corp. MULTI-UTILITIES—1.0% DTE Energy Co. OIL, GAS & CONSUMABLE FUELS—8.2% Alliance Resource Partners, LP Veedot – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Callon Petroleum Co.(1) Enterprise GP Holdings LP Forest Oil Corp.(1) Genesis Energy, LP Marathon Oil Corp. Teekay Tankers Ltd., Class A Ultrapar Participacoes SA ADR PAPER & FOREST PRODUCTS—1.3% Clearwater Paper Corp.(1) PERSONAL PRODUCTS—1.1% USANA Health Sciences, Inc.(1) PHARMACEUTICALS—2.2% AstraZeneca plc ADR Impax Laboratories, Inc.(1) PROFESSIONAL SERVICES—2.0% Administaff, Inc. IHS, Inc., Class A(1) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—8.0% Entropic Communications, Inc.(1) FSI International, Inc.(1) Kulicke & Soffa Industries, Inc.(1) Mindspeed Technologies, Inc.(1) Novellus Systems, Inc.(1) Texas Instruments, Inc. Veeco Instruments, Inc.(1) SOFTWARE—1.2% Intuit, Inc.(1) SPECIALTY RETAIL—5.0% Aeropostale, Inc.(1) Hibbett Sports, Inc.(1) Ross Stores, Inc. TJX Cos., Inc. (The) Tractor Supply Co. TEXTILES, APPAREL & LUXURY GOODS—2.6% Fossil, Inc.(1) Lululemon Athletica, Inc.(1) TOBACCO—1.0% Altria Group, Inc. WIRELESS TELECOMMUNICATION SERVICES—1.0% American Tower Corp., Class A(1) TOTAL COMMON STOCKS (Cost $66,216,042) Veedot – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value TEMPORARY CASH INVESTMENTS — 1.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $919,606), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $900,011) TOTAL TEMPORARY CASH INVESTMENTS (Cost $954,057) TOTAL INVESTMENT SECURITIES—98.8% (Cost $67,170,099) OTHER ASSETS AND LIABILITIES — 1.2% TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Veedot – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities as of July 31, 2010. The Schedule of Investments provides additional detailson the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Common Stocks – – Temporary Cash Investments – Total Value of Investment Securities – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings VistaSM Fund July 31, 2010 Vista – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value COMMON STOCKS—98.3% AEROSPACE & DEFENSE—4.0% BE Aerospace, Inc.(1) Goodrich Corp. Precision Castparts Corp. AIR FREIGHT & LOGISTICS—2.8% Atlas Air Worldwide Holdings, Inc.(1) C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. AIRLINES—1.3% Delta Air Lines, Inc.(1) UAL Corp.(1) BIOTECHNOLOGY—1.0% Alexion Pharmaceuticals, Inc.(1) CHEMICALS—3.1% Albemarle Corp. Cytec Industries, Inc. Ecolab, Inc. International Flavors & Fragrances, Inc. COMMERCIAL BANKS—1.3% Comerica, Inc. COMMERCIAL SERVICES & SUPPLIES—0.8% Republic Services, Inc. COMMUNICATIONS EQUIPMENT—2.5% F5 Networks, Inc.(1) JDS Uniphase Corp.(1) COMPUTERS & PERIPHERALS—3.1% Lexmark International, Inc., Class A(1) NetApp, Inc.(1) SanDisk Corp.(1) ELECTRICAL EQUIPMENT—1.0% Rockwell Automation, Inc. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS—1.9% Agilent Technologies, Inc.(1) Dolby Laboratories, Inc., Class A(1) ENERGY EQUIPMENT & SERVICES—2.0% Core Laboratories NV FMC Technologies, Inc.(1) FOOD & STAPLES RETAILING—1.2% Whole Foods Market, Inc.(1) FOOD PRODUCTS—3.0% H.J. Heinz Co. Vista – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Hershey Co. (The) Mead Johnson Nutrition Co. HEALTH CARE EQUIPMENT & SUPPLIES—2.4% C.R. Bard, Inc. Intuitive Surgical, Inc.(1) Varian Medical Systems, Inc.(1) HEALTH CARE PROVIDERS & SERVICES—2.8% AmerisourceBergen Corp. Express Scripts, Inc.(1) Medco Health Solutions, Inc.(1) HOTELS, RESTAURANTS & LEISURE—4.7% Chipotle Mexican Grill, Inc.(1) Ctrip.com International Ltd. ADR(1) Las Vegas Sands Corp.(1) Starwood Hotels & Resorts Worldwide, Inc. Wynn Resorts Ltd. HOUSEHOLD DURABLES—2.4% Stanley Black & Decker, Inc. Tempur-Pedic International, Inc.(1) Whirlpool Corp. HOUSEHOLD PRODUCTS—0.5% Church & Dwight Co., Inc. INTERNET & CATALOG RETAIL—0.9% priceline.com, Inc.(1) INTERNET SOFTWARE & SERVICES—4.8% Baidu, Inc. ADR(1) Equinix, Inc.(1) MercadoLibre, Inc.(1) VeriSign, Inc.(1) WebMD Health Corp.(1) IT SERVICES—2.5% Amdocs Ltd.(1) Cognizant Technology Solutions Corp., Class A(1) LEISURE EQUIPMENT & PRODUCTS—1.2% Mattel, Inc. LIFE SCIENCES TOOLS & SERVICES—1.8% Illumina, Inc.(1) Life Technologies Corp.(1) PerkinElmer, Inc. Waters Corp.(1) MACHINERY—5.1% ArvinMeritor, Inc.(1) Cummins, Inc. Dover Corp. Vista – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Kennametal, Inc. Timken Co. MEDIA—1.5% CBS Corp., Class B Discovery Communications, Inc., Class A(1) Imax Corp.(1) METALS & MINING—1.1% Cliffs Natural Resources, Inc. Titanium Metals Corp.(1) MULTILINE RETAIL—3.6% Dollar Tree, Inc.(1) Family Dollar Stores, Inc. Nordstrom, Inc. OIL, GAS & CONSUMABLE FUELS—3.4% Brigham Exploration Co.(1) Concho Resources, Inc.(1) Pioneer Natural Resources Co. Whiting Petroleum Corp.(1) PHARMACEUTICALS—1.7% Salix Pharmaceuticals Ltd.(1) Shire plc REAL ESTATE INVESTMENT TRUSTS (REITs) — 2.9% AvalonBay Communities, Inc. Digital Realty Trust, Inc. DuPont Fabros Technology, Inc. REAL ESTATE MANAGEMENT & DEVELOPMENT—1.7% CB Richard Ellis Group, Inc., Class A(1) Jones Lang LaSalle, Inc. ROAD & RAIL—2.0% J.B. Hunt Transport Services, Inc. Kansas City Southern(1) Knight Transportation, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT—3.7% Altera Corp. ARM Holdings plc Cavium Networks, Inc.(1) Cree, Inc.(1) Teradyne, Inc.(1) Veeco Instruments, Inc.(1) SOFTWARE—4.9% Citrix Systems, Inc.(1) Intuit, Inc.(1) Vista – Schedule of Investments JULY 31, 2010 (UNAUDITED) Shares Value Rovi Corp.(1) salesforce.com, inc.(1) SPECIALTY RETAIL—5.6% AnnTaylor Stores Corp.(1) AutoZone, Inc.(1) O'Reilly Automotive, Inc.(1) PetSmart, Inc. Williams-Sonoma, Inc. TEXTILES, APPAREL & LUXURY GOODS—0.5% Lululemon Athletica, Inc.(1) TRADING COMPANIES & DISTRIBUTORS—2.0% Fastenal Co. W.W. Grainger, Inc. WIRELESS TELECOMMUNICATION SERVICES—5.6% American Tower Corp., Class A(1) NII Holdings, Inc.(1) SBA Communications Corp., Class A(1) TOTAL COMMON STOCKS (Cost $1,721,038,689) TEMPORARY CASH INVESTMENTS — 2.3% JPMorgan U.S. Treasury Plus Money Market Fund Agency Shares Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.375%, 11/15/39, valued at $46,389,037), in a joint trading account at 0.15%, dated 7/30/10, due 8/2/10 (Delivery value $45,400,568) TOTAL TEMPORARY CASH INVESTMENTS (Cost $45,477,196) TOTAL INVESTMENT SECURITIES—100.6% (Cost $1,766,515,885) OTHER ASSETS AND LIABILITIES — (0.6)% TOTAL NET ASSETS — 100.0% FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS Contracts to Sell CounterpartySettlement Date Value Unrealized Gain (Loss) GBP for USD Bank of America8/31/10 (Value on Settlement Date $19,717,830) Notes to Schedule of Investments ADR - American Depositary Receipt GBP - British Pound USD - United States Dollar Non-income producing. Vista – Schedule of Investments JULY 31, 2010 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Security Valuations Securities traded primarily on a principal securities exchange are valued at the last reported sales price, or at the mean of the latest bid and asked prices where no last sales price is available. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official close price. Investments in open-end management investment companies are valued at the reported net asset value. Discount notes may be valued through a commercial pricing service or at amortized cost, which approximates fair value. Securities traded on foreign securities exchanges and over-the-counter markets are normally completed before the close of business on days that the New York Stock Exchange (the Exchange) is open and may also take place on days when the Exchange is not open. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Directors. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the valuation inputs used to determine the fair value of the fund’s securities and other financial instrumentsas of July 31, 2010. The Schedule of Investments provides additional details on the fund's portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks – – Foreign Common Stocks – Temporary Cash Investments – Total Value of Investment Securities – Other Financial Instruments Total Unrealized Gain (Loss) on Forward Foreign Currency Exchange Contracts – – 3. Federal Tax Information As of July 31, 2010, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments Net tax appreciation (depreciation) of investments The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: AMERICAN CENTURY MUTUAL FUNDS, INC. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: September 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: September 28, 2010 By: /s/ Robert J. Leach Name: Robert J. Leach Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: September 28, 2010
